UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/28/14 Item 1. Schedule of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) Franklin Pelagos Commodities Strategy Fund Principal Amount Value U.S. Government and Agency Securities (Cost $17,996,383) 26.6% FFCB, 0.68%, 9/26/16 $ 18,000,000 $ 17,963,892 Number of Contracts Options Purchased (Cost $7,561) 0.0% † Puts — Exchange-Traded a Natural Gas Future, March Strike Price $4.10, Expires 3/26/14 22 4,400 Total Investments before Short Term Investments (Cost $18,003,944) 17,968,292 Principal Amount Short Term Investments 53.4% U.S. Government and Agency Securities 53.3% a,b FHLB, 3/03/14 175,000 175,000 a,b FFCB, 3/03/14 1,615,000 1,615,000 a,b U.S. Treasury Bills, c 7/24/14 32,200,000 32,171,058 10/16/14 2,000,000 1,999,038 Total U.S. Government and Agency Securities (Cost $35,973,574) 35,960,096 Shares Money Market Funds (Cost $54,475) 0.1% d,e Institutional Fiduciary Trust Money Market Portfolio 54,475 54,475 Total Investments (Cost $54,031,993) 80.0% 53,982,863 Options Written ( ) % † (16,520 ) f Other Assets, less Liabilities 20.0% 13,502,702 Net Assets 100.0% $ 67,469,045 Number of Contracts Options Written (0.0)% † Calls — Exchange-Traded a Natural Gas Future, March Strike Price $5.50, Expires 3/26/14 22 $ (6,380 ) Puts — Exchange-Traded a Silver Future, March Strike Price $20, Expires 3/26/14 13 (10,140 ) Total Options Written (Premiums Received $21,086) $ (16,520 ) At February 28, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts a Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts Gold 100 Oz Long 16 $ 2,114,560 4/28/14 $ 7,310 $ - Natural Gas Long 22 1,013,980 3/27/14 10,711 - Palladium Long 36 2,680,020 6/26/14 41,147 - Platinum Long 18 1,302,120 4/28/14 - (5,137 ) Silver Long 17 1,805,485 5/28/14 - (8,714 ) Total $ 8,916,165 59,168 (13,851 ) Net unrealized appreciation (depreciation) $ 45,317 Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) At February 28, 2014, the Fund had the following commodity-linked total return swap contracts outstanding. See Note 3. Commodity-Linked Total Return Swap Contracts a Notional Expiration Unrealized Unrealized Counterparty Fund Receives Fund Pays Value Date Appreciation Depreciation MSCS Return of the Dow Jones—UBS Commodity ex-Natural Gas and Gold Index 0.18 % $ 53,008,957 3/14/14 $ 1,608,957 $ - Net unrealized appreciation (depreciation) $ 1,608,957 † Rounds to less than 0.1% of net assets. a A portion or all of the security is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 5. b The security is traded on a discount basis with no stated coupon rate. c Security or a portion of the security has been pledged as collateral for open futures contracts. At February 28, 2014, the value of this security and/or cash pledged as collateral was $1,664,652, representing 2.47% of net assets. d Non-income producing. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. f Includes unrealized appreciation/depreciation on open futures and swap contracts, as well as other assets and liabilities. A BBREVIATIONS Counterparty MSCS - Morgan Stanley Capital Services, LLC Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) Franklin Pelagos Managed Futures Strategy Fund Principal Amount Value U.S. Government and Agency Securities (Cost $4,994,758) 42.1% FFCB, 0.70%, 4/11/17 $ 5,000,000 $ 4,961,745 Short Term Investments 57.3% U.S. Government and Agency Securities 51.7% a,b FFCB, 3/03/14 195,000 195,000 a,b U.S. Treasury Bills, c 3/06/14 1,500,000 1,499,999 4/03/14 4,400,000 4,398,822 Total U.S. Government and Agency Securities (Cost $6,094,450) 6,093,821 Shares Money Market Funds (Cost $664,974) 5.6% d,e Institutional Fiduciary Trust Money Market Portfolio 664,974 664,974 Total Investments (Cost $11,754,182) 99.4% 11,720,540 f Other Assets, less Liabilities 0.6% 65,909 Net Assets 100.0% $ 11,786,449 At February 28, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts b Brent Crude Oil Short 2 $ 216,620 5/15/14 $ - $ (7,945 ) Corn Long 22 509,850 5/14/14 1,298 - Gold 100 Oz Short 4 528,640 4/28/14 - (27,932 ) RBOB Gasoline Long 4 500,203 3/31/14 20,635 - Silver Long 5 531,025 5/28/14 - (2,741 ) WTI Crude Oil Long 2 201,900 5/20/14 12,364 - 2,488,238 34,297 (38,618 ) Currency Contracts USD/AUD Long 10 892,000 3/17/14 6,870 - USD/CAD Long 10 903,400 3/18/14 870 - JPY/USD Short 7 859,687 3/17/14 - (11,921 ) MXN/USD Short 25 941,250 3/17/14 - (15,388 ) 3,596,337 7,740 (27,309 ) Equity Contracts Euro STOXX 50 Index Short 25 1,083,300 3/21/14 - (36,638 ) MSCI Emerging Markets Mini Index Short 22 1,052,920 3/21/14 33,704 - Russell 2000 Mini Index Long 9 1,063,710 3/21/14 51,277 - S&P 500 E-Mini Index Long 12 1,114,560 3/21/14 64,530 - S&P MidCap 400 E-Mini Index Long 8 1,099,360 3/21/14 57,910 - 5,413,850 207,421 (36,638 ) Total $ 11,498,425 249,458 (102,565 ) Net unrealized appreciation (depreciation) $ 146,893 Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) a The security is traded on a discount basis with no stated coupon rate. b A portion or all of the security is owned by FPMF Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 5. c Security or a portion of the security has been pledged as collateral for open futures contracts. At February 28, 2014, the value of this security and/or cash pledged as collateral was $805,000, representing 6.83% of net assets. d Non-income producing. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. f Includes unrealized appreciation/depreciation on open futures contracts as well as other assets and liabilities. A BBREVIATIONS Currency AUD - Australian Dollar CAD - Canadian Dollar JPY - Japanese Yen MXN - Mexican Peso USD - United States Dollar Selected Portfolio FFCB - Federal Farm Credit Bank Franklin Alternative Strategies Funds Notes to Consolidated Statements of Investments (unaudited) 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of three separate funds. The Franklin Pelagos Commodities Strategy Fund and the Franklin Pelagos Managed Futures Strategy Fund (Funds) are included in this report. The shares of the Franklin Pelagos Managed Futures Strategy Fund are issued in private placements and are exempt from registration under the Securities Act of 1933. Effective March 27, 2014, the Franklin Pelagos Managed Futures Strategy Fund was liquidated. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds' calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing net asset value. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds’ pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds’ net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Funds attempt to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. The Funds entered into exchange traded futures contracts primarily to gain exposure to commodity price, interest rate, or equity price risk and certain foreign currencies. A futures contract is an agreement between the fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Franklin Pelagos Commodities Strategy Fund entered into OTC commodity-linked total return swap contracts primarily to gain exposure to commodity price risk of an underlying asset or index. A commodity-linked total return swap is an agreement between the fund and a counterparty to exchange a market linked return for a floating or fixed rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized depreciation or appreciation until the payments are made, at which time they are realized. Payments received or paid to recognize changes in the value of the underlying asset or index are recorded as realized gain or loss. The Funds purchased or wrote exchange traded option contracts primarily to manage and/or gain exposure to commodity price and equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Pelagos Commodities Strategy Fund  Futures, options and swaps Franklin Pelagos Managed Futures Strategy Fund  Futures and options 4. INCOME TAXES At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Pelagos Franklin Pelagos Commodities Strategy Managed Futures Fund Strategy Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ ) $ ) 5. INVESTMENTS IN FPC HOLDINGS CORP. AND FPMF HOLDINGS CORP. (FP SUBSIDIARIES) The Funds invest in certain financial instruments and commodity-linked derivative investments through their respective investments in the FP Subsidiaries. Both FP Subsidiaries are a Cayman Islands exempted limited liability companies, are wholly-owned subsidiaries of their respective funds, and are able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of their respective funds. At February 28, 2014, the FP Subsidiaries investments, as well as any other assets and liabilities of the FP Subsidiaries are reflected in the Funds Consolidated Statements of Investments. At February 28, 2014, the Funds investments in the FP Subsidiaries were as follows: % of Consolidated FP Subsidiaries Consolidated Net Fund Name FP Subsidiaries a Net Assets Net Assets Assets Franklin Pelagos Commodities Strategy Fund FPC Holdings Corp. $ $ % Franklin Pelagos Managed Futures Strategy Fund FPMF Holdings Corp. % a The Funds investments in their FP Subsidiaries are limited to 25% of consolidated assets. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2014, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Pelagos Commodities Strategy Fund Assets: Investments in Securities: U.S. Government and Agency Securities $ - $ 17,963,892 $ - $ 17,963,892 Options Purchased 4,400 - - 4,400 Short Term Investments 34,224,571 1,790,000 - 36,014,571 Total Investments in Securities $ 34,228,971 $ 19,753,892 $ - $ 53,982,863 Futures Contracts $ 59,168 $ - $ - $ 59,168 Sw ap Contracts - 1,608,957 - 1,608,957 Liabilities: Options Written 16,520 - - 16,520 Futures Contracts 13,851 - - 13,851 Franklin Pelagos Managed Futures Strategy Fund Assets: Investments in Securities: U.S. Government and Agency Securities $ - $ 4,961,745 $ - $ 4,961,745 Short Term Investments 6,563,795 195,000 - 6,758,795 Total Investments in Securities $ 6,563,795 $ 5,156,745 $ - $ 11,720,540 Futures Contracts $ 249,458 $ - $ - $ 249,458 Liabilities: Futures Contracts 102,565 - - 102,565 A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Consolidated Statements of Investments and determined that no events have occurred that require disclosure other than those already disclosed in the Consolidated Statements of Investments. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests 49.9% Aerospace & Defense 0.7% Airbus Group NV France $ a Alliant Techsystems Inc. United States a The Boeing Co. United States a General Dynamics Corp. United States TransDigm Group Inc. United States a United Technologies Corp. United States Air Freight & Logistics 0.6% a FedEx Corp. United States a United Parcel Service Inc., B United States Airlines 1.6% a,b American Airlines Group Inc. United States b,c,d AMR Corp., Contingent Distribution United States  Copa Holdings SA, A Panama a Delta Air Lines Inc. United States b Deutsche Lufthansa AG Germany Japan Airlines Co. Ltd. Japan b JetBlue Airways Corp. United States b United Continental Holdings Inc. United States Auto Components 0.2% Allison Transmission Holdings Inc. United States b Tenneco Inc. United States b TRW Automotive Holdings Corp. United States a,b,e Visteon Corp. United States Automobiles 0.3% b General Motors Co. United States a Harley-Davidson Inc. United States Nissan Motor Co. Ltd. Japan Toyota Motor Corp., ADR Japan Beverages 1.9% a Anheuser-Busch InBev NV, ADR Belgium a Beam Inc. United States a Brown-Forman Corp., B United States a,b Constellation Brands Inc., A United States a Diageo PLC, ADR United Kingdom Biotechnology 3.5% b ACADIA Pharmaceuticals Inc. United States a,b Acceleron Pharma Inc. United States a,b Agios Pharmaceuticals Inc. United States a,b Alexion Pharmaceuticals Inc. United States a,b Alnylam Pharmaceuticals Inc. United States b Arrowhead Research Corp. United States b Auspex Pharmaceuticals Inc. United States b BioCryst Pharmaceuticals Inc. United States a,b Biogen Idec Inc. United States a,b BioMarin Pharmaceutical Inc. United States b Bluebird Bio Inc. United States b Cara Therapeutics Inc. United States a,b Celgene Corp. United States a,b Celldex Therapeutics Inc. United States b Chimerix Inc. United States a,b Conatus Pharmaceuticals Inc. United States b Eagle Pharmaceuticals Inc. United States Quarterly Consolidated Statement of Investments See Notes to Consolidated Statement of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) b Fibrocell Science Inc. United States $ b Flexion Therapeutics Inc. United States b Genocea Biosciences Inc. United States a,b Gilead Sciences Inc. United States a,b Incyte Corp. Ltd. United States a,b Insmed Inc. United States a,b Intercept Pharmaceuticals Inc. United States b InterMune Inc. United States a,b Isis Pharmaceuticals Inc. United States b Kindred Biosciences Inc. United States a,b KYTHERA Biopharmaceuticals Inc. United States b MacroGenics Inc. United States b Merrimack Pharmaceuticals Inc. United States a,b Ophthotech Corp. United States b Orexigen Therapeutics Inc. United States a,b OvaScience Inc. United States b Portola Pharmaceuticals Inc. United States b Prothena Corp. PLC Ireland b PTC Therapeutics Inc. United States a,b Puma Biotechnology Inc. United States b Receptos Inc. United States b Regulus Therapeutics Inc. United States b Retrophin Inc. United States a,b Sangamo BioSciences Inc. United States a,b Synta Pharmaceuticals Corp. United States a,b Targacept Inc. United States b Tetraphase Pharmaceuticals Inc. United States b TG Therapeutics Inc. United States b Ultragenyx Pharmaceutical Inc. United States b uniQure B.V. Netherlands b Vanda Pharmaceuticals Inc. United States b Verastem Inc. United States a,b Vertex Pharmaceuticals Inc. United States b XOMA Corp. United States b ZIOPHARM Oncology Inc. United States Capital Markets 0.1% Lazard Ltd., A United States LPL Financial Holdings Inc. United States Chemicals 3.0% a Air Products & Chemicals Inc. United States a Airgas Inc. United States Akzo Nobel NV Netherlands BASF SE Germany CF Industries Holdings Inc. United States The Dow Chemical Co. United States a Eastman Chemical Co. United States a Ecolab Inc. United States LyondellBasell Industries NV, A United States Rockwood Holdings Inc. United States a The Sherwin-Williams Co. United States Tronox Ltd., A United States a,b WR Grace & Co. United States Commercial Banks 1.1% b Banco Popolare SC Italy b Commerzbank AG Germany Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Commercial Banks (continued) b Danske Bank AS Denmark $ HSBC Holdings PLC, ADR United Kingdom Intesa Sanpaolo SpA Italy a US Bancorp United States a Wells Fargo & Co. United States Commercial Services & Supplies 0.8% The ADT Corp. United States Edenred France a,b,e EnerNOC Inc. United States Iron Mountain Inc. United States b Metalico Inc. United States Tyco International Ltd. United States West Corp. United States Communications Equipment 0.7% b Aruba Networks Inc. United States a,b F5 Networks Inc. United States a,b Juniper Networks Inc. United States b Palo Alto Networks Inc. United States a QUALCOMM Inc. United States b ShoreTel Inc. United States Computers & Peripherals 0.0%  EMC Corp. United States Construction & Engineering 0.1% Foster Wheeler AG Switzerland Consumer Finance 0.1% American Express Co. United States Discover Financial Services United States Containers & Packaging 0.3% Ball Corp. United States b Crown Holdings Inc. United States DS Smith PLC United Kingdom b Graphic Packaging Holding Co. United States Diversified Consumer Services 0.1% b Grand Canyon Education Inc. United States Diversified Financial Services 0.9% a,e Citigroup Inc. United States b ING Groep NV Netherlands a Moody's Corp. United States b MSCI Inc. United States Diversified Telecommunication Services 0.6% AT&T Inc. United States b,e Koninklijke KPN NV Netherlands Telecom Italia SpA Italy Telefonica Czech Republic AS Czech Republic b tw telecom Inc. United States a Verizon Communications Inc. United States Ziggo NV Netherlands Electrical Equipment 0.5% b ABB Ltd. Switzerland Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Electrical Equipment (continued) The Babcock & Wilcox Co. United States $ a Rockwell Automation Inc. United States Electronic Equipment, Instruments & Components 0.0%  Sunny Optical Technology Group Co. Ltd. China b Universal Display Corp. United States Energy Equipment & Services 0.6% CHC Group Ltd. Canada Frank's International NV United States a Helmerich & Payne Inc. United States Nabors Industries Ltd. United States Schlumberger Ltd. United States Food & Staples Retailing 1.5% a Costco Wholesale Corp. United States CVS Caremark Corp. United States a,b Rite Aid Corp. United States a Wal-Mart Stores Inc. United States a Walgreen Co. United States Food Products 0.4% Cranswick PLC United Kingdom Greencore Group PLC Ireland Lindt & Spruengli AG Switzerland 12 a,b The WhiteWave Foods Co., A United States Gas Utilities 0.0%  Tokyo Gas Co. Ltd., ADR Japan Health Care Equipment & Supplies 0.3% a Becton Dickinson and Co. United States a,b Derma Sciences Inc. United States b GenMark Diagnostics Inc. United States b Hologic Inc. United States b Inogen Inc. United States b InspireMD Inc. United Kingdom b Novadaq Technologies Inc. Canada b NxStage Medical Inc. United States b PW Medtech Group Ltd. China b Tandem Diabetes Care Inc. United States b Tornier NV United States b Zeltiq Aesthetics Inc. United States Health Care Providers & Services 1.2% b Acadia Healthcare Co. Inc. United States a Aetna Inc. United States Celesio AG Germany a,b Centene Corp. United States a Cigna Corp. United States a,b Community Health Systems Inc. United States b Envision Healthcare Holdings Inc. United States a,b HCA Holdings Inc. United States a,b Healthways Inc. United States McKesson Corp. United States b Molina Healthcare Inc. United States a,b Premier Inc., A United States Rhoen Klinikum AG Germany Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Health Care Providers & Services (continued) a UnitedHealth Group Inc. United States $ a Universal Health Services Inc., B United States Health Care Technology 0.0%  b Allscripts Healthcare Solutions Inc. United States Hotels, Restaurants & Leisure 1.5% a,b Caesars Acquisition Co., A United States Compass Group PLC United Kingdom a Domino's Pizza Inc. United States a Las Vegas Sands Corp. United States a Starbucks Corp. United States Starwood Hotels & Resorts Worldwide Inc. United States a Wyndham Worldwide Corp. United States Household Durables 0.8% Lennar Corp., A United States MDC Holdings Inc. United States b Meritage Homes Corp. United States b Mohawk Industries Inc. United States a,b NVR Inc. United States Panasonic Corp. Japan a The Ryland Group Inc. United States b Sharp Corp. Japan Household Products 0.2% a Colgate-Palmolive Co. United States Industrial Conglomerates 0.0%  Jardine Matheson Holdings Ltd. Hong Kong Jardine Strategic Holdings Ltd. Hong Kong Siemens AG, ADR Germany Insurance 0.0%  HCI Group Inc. United States Internet & Catalog Retail 0.9% a,b Amazon.com Inc. United States b Groupon Inc. United States a,b HomeAway Inc. United States b Netflix Inc. United States a,b Priceline.com Inc. United States a,b TripAdvisor Inc. United States Internet Software & Services 1.6% a,b Akamai Technologies Inc. United States b Demandware Inc. United States a,b eBay Inc. United States a,b Google Inc., A United States a IAC/InterActiveCorp United States a,b Pandora Media Inc. United States b VeriSign Inc. United States a,b Yahoo! Inc. United States b Yelp Inc. United States b Zillow Inc., A United States IT Services 3.0% Accenture PLC, A United States b Alliance Data Systems Corp. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) IT Services (continued) a Automatic Data Processing Inc. United States $ b Blackhawk Network Holdings Inc. United States b Cardtronics Inc. United States a,b Cognizant Technology Solutions Corp., A United States a,b EPAM Systems Inc. United States EVERTEC Inc. Puerto Rico a,b ExlService Holdings Inc. United States a Forrester Research Inc. United States b Gartner Inc. United States b Genpact Ltd. United States a Global Payments Inc. United States a Heartland Payment Systems Inc. United States InterXion Holding NV Netherlands a MasterCard Inc., A United States QIWI PLC, ADR Russia a,b Sapient Corp. United States b Teradata Corp. United States a,b Vantiv Inc., A United States b VeriFone Systems Inc. United States a Visa Inc., A United States b WEX Inc. United States Leisure Equipment & Products 0.4% Brunswick Corp. United States a Polaris Industries Inc. United States Life Sciences Tools & Services 0.4% b Bruker Corp. United States b Fluidigm Corp. United States b Furiex Pharmaceuticals Inc. United States b ICON PLC Ireland a,b Illumina Inc. United States a,b Quintiles Transnational Holdings Inc. United States a,b WuXi PharmaTech Cayman Inc., ADR China Machinery 1.8% a Donaldson Co. Inc. United States MAN SE Germany MAN SE, Preference Shares Germany Scania AB, B Sweden a The Timken Co. United States a The Toro Co. United States Volvo AB, B Sweden Wabtec Corp. United States Wartsila OY Finland a Xylem Inc. United States Marine 0.2% b American Shipping ASA Norway Irish Continental Group PLC Ireland Media 2.6% a,b AMC Entertainment Holdings Inc., A United States CBS Corp., B United States Cinemark Holdings Inc. United States a Comcast Corp., A United States CyberAgent Inc. Japan b DIRECTV United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Media (continued) a,b,e DISH Network Corp., A United States $ Grupo Televisa SAB, ADR Mexico b Imax Corp. Canada Liberty Global PLC, A United Kingdom Liberty Global PLC, C United Kingdom b Liberty Media Corp., A United States a,b The Madison Square Garden Co., A United States Sinclair Broadcast Group Inc., A United States a,e Time Warner Cable Inc. United States Time Warner Inc. United States b Tribune Co. United States a The Walt Disney Co. United States Metals & Mining 0.5% Constellium NV, A Netherlands b Osisko Mining Corp. Canada Rio Tinto PLC United Kingdom b Thompson Creek Metals Co. Inc. United States b ThyssenKrupp AG Germany Multiline Retail 0.8% a,b Dollar General Corp. United States a Macy's Inc. United States a Nordstrom Inc. United States Oil, Gas & Consumable Fuels 0.6% b Athabasca Oil Corp. Canada b EP Energy Corp., A United States Exxon Mobil Corp. United States Hess Corp. United States Marathon Petroleum Corp. United States Navios Maritime Acquisition United States a Occidental Petroleum Corp. United States b Overseas Shipholding Group Inc. United States Pioneer Natural Resources Co. United States Statoil ASA, ADR Norway Paper & Forest Products 0.1% International Paper Co. United States b KapStone Paper and Packaging Corp. United States Pharmaceuticals 2.9% AbbVie Inc. United States a,b AcelRx Pharmaceuticals Inc. United States b Actavis PLC United States b Aerie Pharmaceuticals Inc. United States a Allergan Inc. United States a,b Aratana Therapeutics Inc. United States AstraZeneca PLC, ADR United Kingdom b Auxilium Pharmaceuticals Inc. United States Bayer AG, ADR Germany Bristol-Myers Squibb Co. United States b Cadence Pharmaceuticals Inc. United States CFR Pharmaceuticals SA Chile b Corcept Therapeutics Inc. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals (continued) Eli Lilly & Co. United States $ Endo Health Solutions Inc. United States b Forest Laboratories Inc. United States GlaxoSmithKline PLC, ADR United Kingdom b GW Pharmaceuticals PLC, ADR United Kingdom b Impax Laboratories Inc. United States Johnson & Johnson United States a,b The Medicines Co. United States a Merck & Co. Inc. United States b Mylan Inc. United States Novo Nordisk AS, ADR Denmark a,b Pacira Pharmaceuticals Inc. United States Perrigo Co. PLC United States Pfizer Inc. United States b Revance Therapeutics Inc. United States Roche Holding AG Switzerland Roche Holding AG, ADR Switzerland Sanofi, ADR France Shire PLC, ADR Ireland Teva Pharmaceutical Industries Ltd., ADR Israel a,b XenoPort Inc. United States Zoetis Inc. United States Professional Services 1.1% a Equifax Inc. United States Experian PLC United Kingdom a,b Huron Consulting Group Inc. United States a ManpowerGroup Inc. United States Robert Half International Inc. United States b RPX Corp. United States SThree PLC United Kingdom a,b Verisk Analytics Inc., A United States b WageWorks Inc. United States Real Estate Investment Trusts (REITs) 1.2% Acadia Realty Trust United States Alexandria Real Estate Equities Inc. United States a Altisource Residential Corp. United States American Realty Capital Properties Inc. United States American Tower Corp. United States Ashford Hospitality Prime Inc. United States AvalonBay Communities Inc. United States Brixmor Property Group Inc. United States Corrections Corp. of America United States Equity Lifestyle Properties Inc. United States Excel Trust Inc. United States a Mid-America Apartment Communities Inc. United States a NorthStar Realty Finance Corp. United States Post Properties Inc. United States Spirit Realty Capital Inc. United States b Strategic Hotels & Resorts Inc. United States Sunstone Hotel Investors Inc. United States Taubman Centers Inc. United States a Weyerhaeuser Co. United States WP Carey Inc. United States Real Estate Management & Development 0.6% Altisource Portfolio Solutions SA United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Real Estate Management & Development (continued) a,b CBRE Group Inc., A United States 45,699 $ 1,277,287 Great Eagle Holdings Ltd. Hong Kong 3,679 12,468 a,b Realogy Holdings Corp. United States 11,373 539,763 2,011,816 Road & Rail 1.1% Canadian Pacific Railway Ltd. Canada 795 124,815 a,b,e Hertz Global Holdings Inc. United States 64,284 1,800,595 a Union Pacific Corp. United States 10,789 1,946,120 3,871,530 Semiconductors & Semiconductor Equipment 1.3% Altera Corp. United States 6,100 221,491 b Applied Micro Circuits Corp. United States 17,915 205,306 Avago Technologies Ltd. United States 4,073 251,304 Broadcom Corp., A United States 6,725 199,867 b Freescale Semiconductor Ltd. United States 13,600 309,400 KLA-Tencor Corp. United States 323 21,043 a Maxim Integrated Products Inc. United States 10,325 337,731 MediaTek Inc. Taiwan 15,000 220,312 b Montage Technology Group Ltd. China 2,300 36,179 b NXP Semiconductors NV Netherlands 37,502 2,108,737 b Silicon Laboratories Inc. United States 2,325 120,830 b SK Hynix Inc. South Korea 5,770 209,450 Texas Instruments Inc. United States 396 17,804 4,259,454 Software 1.5% Activision Blizzard Inc. United States 16,265 314,728 a,b Adobe Systems Inc. United States 11,023 756,288 a,b Aspen Technology Inc. United States 4,460 209,397 a,b Autodesk Inc. United States 8,596 450,946 a,b Cadence Design Systems Inc. United States 21,615 331,358 a,b Citrix Systems Inc. United States 3,310 198,766 b Comverse Inc. United States 3,630 125,634 Giant Interactive Group Inc., ADR China 10,835 123,302 b Guidewire Software Inc. United States 1,820 97,570 Intuit Inc. United States 4,780 373,557 a,b MICROS Systems Inc. United States 7,725 428,815 a Microsoft Corp. United States 14,974 573,654 NICE Systems Ltd., ADR Israel 1,725 70,863 b Qualys Inc. United States 8,155 221,082 b Red Hat Inc. United States 3,060 180,509 b Tableau Software Inc., A United States 375 35,378 a,b Verint Systems Inc. United States 8,620 403,502 b VMware Inc., A United States 1,905 182,975 5,078,324 Specialty Retail 1.3% b Cabela's Inc. United States 2,423 160,693 a CST Brands Inc. United States 19,103 621,421 a The Home Depot Inc. United States 12,295 1,008,559 a,b,e Jos A Bank Clothiers Inc. United States 9,381 582,373 Lithia Motors Inc., A United States 9,227 585,176 The Men's Wearhouse Inc. United States 2,962 159,326 a Tiffany & Co. United States 12,200 1,137,650 4,255,198 Technology Hardware, Storage & Peripherals 0.0% † Canon Inc., ADR Japan 125 3,902 Textiles, Apparel & Luxury Goods 0.7% Cie Financiere Richemont SA Switzerland 6,421 639,545 Coach Inc. United States 1,490 72,727 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Textiles, Apparel & Luxury Goods (continued) Hermes International France $ Luxottica Group SpA Italy a,b Steven Madden Ltd. United States b Under Armour Inc., A United States Thrifts & Mortgage Finance 0.1% b Federal Home Loan Mortgage Corp. United States b Federal National Mortgage Association United States b Ocwen Financial Corp. United States Tobacco 0.0%  Altria Group Inc. United States British American Tobacco PLC, ADR United Kingdom 77 Philip Morris International Inc. United States 94 Trading Companies & Distributors 0.0%  Mitsubishi Corp., ADR Japan Mitsui & Co. Ltd., ADR Japan 41 Transportation Infrastructure 0.0%  Groupe Eurotunnel SA France Wireless Telecommunication Services 1.6% a,b Crown Castle International Corp. United States a,b Leap Wireless International Inc. United States a,b SBA Communications Corp., A United States SoftBank Corp. Japan a,b T-Mobile U.S. Inc. United States TIM Participacoes SA, ADR Brazil e Vodafone Group PLC, ADR United Kingdom Total Common Stocks and Other Equity Interests (Cost $156,225,028) Convertible Preferred Stocks 2.3% Agriculture 0.1% Bunge Ltd., cvt. pfd., 4.875% United States Airlines 0.2% a,b American Airlines Group Inc., cvt. pfd., Series A, 6.25% United States Electric Utilities 0.1% NextEra Energy Inc., cvt. pfd., 5.799% United States Energy 0.3% Dominion Resources Inc., cvt. pfd., Series A, 6.125% United States Series B, 6.00% United States Food Products 0.3% f Post Holdings Inc., cvt. pfd., 144A, 2.50% United States 3.75% United States Insurance 0.1% Maiden Holdings Ltd., cvt. pfd., Series B, 7.25% United States MetLife Inc., cvt. pfd., 5.00% United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Convertible Preferred Stocks (continued) Metals & Mining 0.0% † ArcelorMittal, junior sub., cvt. pfd., 6.00% Luxembourg 825 $ 19,454 Cliffs Natural Resources Inc., cvt. pfd., 7.00% United States 2,691 53,228 72,682 Oil, Gas & Consumable Fuels 0.7% f Chesapeake Energy Corp., cvt. pfd., 144A, 5.75% United States 17 19,029 Energy XXI Bermuda Ltd., cvt. pfd., 5.625% United States 5,000 1,343,750 f Sanchez Energy Corp., cvt. pfd., 144A, Series B, 6.50% United States 14,100 1,081,329 SandRidge Energy Inc., cvt. pfd., 7.00% United States 75 7,692 2,451,800 Real Estate Investment Trusts (REITs) 0.3% EPR Properties, cvt. pfd., Series E, 9.00% United States 1,197 36,987 a Health Care REIT Inc., cvt. pfd., Series I, 6.50% United States 7,330 410,480 iStar Financial Inc., cvt. pfd., Series J, 4.50% United States 915 60,280 a Weyerhaeuser Co., cvt. pfd., Series A, 6.375% United States 7,310 398,103 905,850 Tobacco 0.2% Universal Corp., cvt. pfd., 6.75% United States 575 747,500 Wireless Telecommunication Services 0.0% † Crown Castle International Corp., cvt. pfd., Series A, 4.50% United States 618 62,974 Total Convertible Preferred Stocks (Cost $7,674,748) 7,864,869 Exchange Traded Funds 0.1% Market Vectors Junior Gold Miners ETF United States 2,416 99,878 Technology Select Sector SPDR Fund United States 7,500 272,625 WisdomTree Japan Hedged Equity Fund Japan 1,575 75,143 Total Exchange Traded Funds (Cost $443,617) 447,646 Preferred Stocks 0.5% Banks 0.2% b National Bank of Greece SA, pfd., Series A, 9.00% Greece 1,363 20,595 Royal Bank of Scotland Group PLC, junior sub., pfd., a Series L, 5.75% United Kingdom 14,441 305,283 Series M, 6.40% United Kingdom 2,563 58,488 Series N, 6.35% United Kingdom 1,720 38,923 Series P, 6.25% United Kingdom 578 12,866 Series R, 6.125% United Kingdom 634 13,980 Series S, 6.60% United Kingdom 2,489 57,421 507,556 Diversified Financial Services 0.1% RBS Capital Funding Trust V, pfd., Series E, 5.90% Netherlands 2,590 57,498 RBS Capital Funding Trust VII, pfd., Series G, 6.08% Netherlands 5,279 118,778 176,276 Thrifts & Mortgage Finance 0.2% a,b Federal Home Loan Mortgage Corp., pfd., Series Z, 8.375% United States 38,406 470,089 b Federal National Mortgage Association, pfd., Series S, 8.25% United States 27,500 331,375 801,464 Total Preferred Stocks (Cost $1,273,731) 1,485,296 Principal Amount* Convertible Bonds 11.3% Aerospace & Defense 0.2% a AAR Corp., senior note, 2.25%, Series B, 3/01/16 United States 346,000 373,248 a L-3 Communications Holdings Inc., senior sub. bond, 3.00%, 8/01/35 United States 250,000 327,031 700,279 Airlines 0.2% a Hawaiian Holdings Inc., senior note, 5.00%, 3/15/16 United States 400,000 648,250 Auto Components 0.1% Meritor Inc., senior bond, 7.875%, 3/01/26 United States 305,000 471,034 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Automobiles 0.1% Ford Motor Co., senior note, 4.25%, 11/15/16 United States $ Tesla Motors Inc., senior note, 0.25%, 3/01/19 United States Biotechnology 0.4% AMAG Pharmaceuticals Inc., senior note, 2.50%, 2/15/19 United States BioMarin Pharmaceutical Inc., senior sub. note, 0.75%, 10/15/18 United States 1.50%, 10/15/20 United States f Emergent Biosolutions Inc., senior note, 144A, 2.875%, 1/15/21 United States Gilead Sciences Inc., senior note, Series D, 1.625%, 5/01/16 United States f Orexigen Therapeutics Inc., senior note, 144A, 2.75%, 12/01/20 United States PDL BioPharma Inc., senior note, 4.00%, 2/01/18 United States f Spectrum Pharmaceuticals Inc., senior note, 144A, 2.75%, 12/15/18 United States Capital Markets 0.1% a,f Ares Capital Corp., senior note, 144A, 4.375%, 1/15/19 United States a Prospect Capital Corp., senior note, 5.875%, 1/15/19 United States Commercial Services & Supplies 0.0%  Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States Computers & Peripherals 0.0%  SanDisk Corp., senior note, 1.50%, 8/15/17 United States Construction Materials 0.2% a Cemex SAB de CV, sub. note, 3.25%, 3/15/16 Mexico f Griffon Corp., sub. note, 144A, 4.00%, 1/15/17 United States Diversified Financial Services 0.2% China Overseas Finance Investment Cayman IV Ltd., senior note, Series COLI, zero cpn., 2/04/21 Hong Kong f Imperial Holdings Inc., senior note, 144A, 8.50%, 2/15/19 United States f Portfolio Recovery Associates Inc., senior note, 144A, 3.00%, 8/01/20 United States Walter Investment Management Corp., senior sub. note, 4.50%, 11/01/19 United States Electrical Equipment 0.1% General Cable Corp., sub. bond, 5.00%, 11/15/29 United States Electronic Equipment, Instruments & Components 0.6% TTM Technologies Inc., senior note, 1.75%, 12/15/20 United States f Vishay Intertechnology Inc., senior bond, 144A, a 2.25%, 11/15/40 United States 2.25%, 5/15/41 United States Electronics 0.1% f InvenSense Inc., senior note, 144A, 1.75%, 11/01/18 United States Energy 0.2% Alpha Natural Resources Inc., senior note, 4.875%, 12/15/20 United States f JinkoSolar Holding Co. Ltd., senior note, 144A, 4.00%, 2/01/19 China a Peabody Energy Corp., junior sub. bond, 4.75%, 12/15/66 United States a SolarCity Corp., senior note, 2.75%, 11/01/18 United States Entertainment 0.2% International Game Technology, senior note, 3.25%, 5/01/14 United States Food Products 0.1% Olam International Ltd., senior note, 6.00%, 10/15/16 Singapore Health Care Equipment & Supplies 0.4% Accuray Inc., senior note, 3.75%, 8/01/16 United States f Cepheid Inc., senior note, 144A, 1.25%, 2/01/21 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Health Care Equipment & Supplies (continued) a Hologic Inc., senior bond, Series 2012, 2.00% to 3/01/18, zero cpn. thereafter, 3/01/42 United States $ 2.00% to 12/15/13, 0.00% thereafter, 12/15/43 United States a NuVasive Inc., senior note, 2.75%, 7/01/17 United States Volcano Corp., senior note, 1.75%, 12/01/17 United States Health Care Providers & Services 1.0% HealthSouth Corp., senior sub. bond, 2.00%, 12/01/43 United States a,f Healthways Inc., senior note, 144A, 1.50%, 7/01/18 United States a LifePoint Hospitals Inc., senior sub. note, 3.50%, 5/15/14 United States a,f Molina Healthcare Inc., senior note, 144A, 1.125%, 1/15/20 United States Omnicare Inc., senior sub. bond, 3.75%, 4/01/42 United States a 3.50%, 2/15/44 United States Household Durables 0.1% Meritage Homes Corp., senior bond, 1.875%, 9/15/32 United States Toll Brothers Finance Corp., senior bond, 0.50%, 9/15/32 United States Insurance 0.1% f HCI Group Inc., senior note, 144A, 3.875%, 3/15/19 United States a,f MGIC Investment Corp., junior sub. bond, 144A, 9.00%, 4/01/63 United States Internet & Catalog Retail 0.3% f Ctrip.com International Ltd., senior note, 144A, 1.25%, 10/15/18 China Priceline.com Inc., senior note, 1.00%, 3/15/18 United States f 144A, 0.35%, 6/15/20 United States Internet Software & Services 0.7% f Akamai Technologies Inc., senior note, zero cpn., 144A, 2/15/19 United States a,f Blucora Inc., senior note, 144A, 4.25%, 4/01/19 United States Dealertrack Technologies Inc., senior note, 1.50%, 3/15/17 United States TIBCO Software Inc., senior bond, 2.25%, 5/01/32 United States f Trulia Inc., senior note, 144A, 2.75%, 12/15/20 United States f Yahoo! Inc., senior note, zero cpn., 144A, 12/01/18 United States IT Services 0.2% f Cardtronics Inc., senior note, 144A, 1.00%, 12/01/20 United States f ServiceSource International Inc., senior note, 144A, 1.50%, 8/01/18 United States Life Sciences Tools & Services 0.1% f Albany Molecular Research Inc., senior note, 144A, 2.25%, 11/15/18 United States Machinery 0.1% f Navistar International Corp., senior sub. note, 144A, 4.50%, 10/15/18 United States Media 0.2% f Liberty Media Corp., senior bond, 144A, 1.375%, 10/15/23 United States Metals & Mining 1.4% AK Steel Corp., senior note, 5.00%, 11/15/19 United States Allegheny Technologies Inc., senior note, 4.25%, 6/01/14 United States f B2Gold Corp., senior sub. note, 144A, 3.25%, 10/01/18 Canada Horsehead Holding Corp., senior note, 3.80%, 7/01/17 United States RTI International Metals Inc., senior note, 1.625%, 10/15/19 United States Stillwater Mining Co., senior bond, Series SWC, 1.75%, 10/15/32 United States United States Steel Corp., senior note, 2.75%, 4/01/19 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Metals & Mining (continued) Vedanta Resources Jersey Ltd., senior note, 5.50%, 7/13/16 India 1,500,000 $ 1,518,750 4,701,516 Oil, Gas & Consumable Fuels 0.5% f Alon USA Energy Inc., senior note, 144A, 3.00%, 9/15/18 United States 275,000 311,781 a BPZ Resources Inc., senior note, 8.50%, 10/01/17 United States 170,000 164,369 Cobalt International Energy Inc., senior note, 2.625%, 12/01/19 United States 325,000 314,031 Goodrich Petroleum Corp., senior bond, 5.00%, 10/01/32 United States 250,000 255,313 Hornbeck Offshore Services Inc., senior note, 1.50%, 9/01/19 United States 15,000 16,978 f SEACOR Holdings Inc., senior bond, 144A, 3.00%, 11/15/28 United States 300,000 297,563 f Vantage Drilling Co., senior bond, 144A, 5.50%, 7/15/43 United States 345,000 365,484 1,725,519 Pharmaceuticals 0.2% Auxilium Pharmaceuticals Inc., senior note, 1.50%, 7/15/18 United States 100,000 142,812 f Herbalife Ltd., senior note, 144A, 2.00%, 8/15/19 Cayman Islands 275,000 265,720 Mylan Inc., senior note, 3.75%, 9/15/15 United States 12,000 50,198 f Vivus Inc., senior note, 144A, 4.50%, 5/01/20 United States 175,000 129,719 588,449 Professional Services 0.4% a,f CBIZ Inc., senior sub. note, 144A, 4.875%, 10/01/15 United States 985,000 1,312,512 Real Estate Investment Trusts (REITs) 0.8% American Realty Capital Properties Inc., senior note, 3.00%, 8/01/18 United States 250,000 272,344 f American Residential Properties Operating Partnership LP, senior note, 144A, 3.25%, 11/15/18 United States 200,000 214,500 a Annaly Capital Management Inc., senior note, 5.00%, 5/15/15 United States 405,000 413,606 a,f Campus Crest Communities Operating Partnership LP, senior note, 144A, 4.75%, 10/15/18 United States 250,000 248,438 Colony Financial Inc., senior note, a 3.875%, 1/15/21 United States 900,000 921,375 5.00%, 4/15/23 United States 125,000 133,359 a,f iStar Financial Inc., senior note, 144A, 1.50%, 11/15/16 United States 250,000 276,406 Starwood Property Trust Inc., senior note, 4.55%, 3/01/18 United States 150,000 172,688 2,652,716 Real Estate Management & Development 0.1% a,f Forest City Enterprises Inc., senior note, 144A, 3.625%, 8/15/20 United States 350,000 367,500 Retailing 0.3% Lotte Shopping Co. Ltd., senior note, zero cpn., 7/05/16 South Korea 1,000,000 995,625 Semiconductors & Semiconductor Equipment 0.4% Intel Corp., junior sub. bond, 3.25%, 8/01/39 United States 24,000 32,460 Linear Technology Corp., senior bond, Series A, 3.00%, 5/01/27 United States 150,000 173,531 Micron Technology Inc., senior bond, 2.375%, 5/01/32 United States 5,000 12,825 3.125%, 5/01/32 United States 70,000 177,100 Novellus Systems Inc., senior bond, 2.625%, 5/15/41 United States 15,000 24,431 a,f NVIDIA Corp., senior note, 144A, 1.00%, 12/01/18 United States 311,000 347,348 f Rudolph Technologies Inc., senior note, 144A, 3.75%, 7/15/16 United States 350,000 407,094 f SunEdison Inc., senior note, 144A, 2.00%, 10/01/18 United States 225,000 324,703 Xilinx Inc., senior note, 2.625%, 6/15/17 United States 20,000 36,263 1,535,755 Software 0.4% BroadSoft Inc., senior note, 1.50%, 7/01/18 United States 225,000 242,578 a,f Concur Technologies Inc., senior note, 144A, 0.50%, 6/15/18 United States 230,000 305,325 f NetSuite Inc., senior note, 144A, 0.25%, 6/01/18 United States 75,000 88,266 Nuance Communications Inc., senior bond, 2.75%, 11/01/31 United States 312,000 310,830 f ServiceNow Inc., senior note, zero cpn., 144A, 11/01/18 United States 250,000 289,531 a Take-Two Interactive Software Inc., senior note, 1.00%, 7/01/18 United States 250,000 289,531 1,526,061 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Telecommunication Services 0.1% a,f Ciena Corp., senior note, 144A, 3.75%, 10/15/18 United States $ Telecom Italia Finance SA, sub. note, Series TIT, 6.125%, 11/15/16 Italy EUR Textiles, Apparel & Luxury Goods 0.5% a,f Iconix Brand Group Inc., senior sub. note, 144A, 1.50%, 3/15/18 United States Tobacco 0.0%  g Vector Group Ltd., senior note, FRN, 2.50%, 1/15/19 United States Transportation 0.1% DryShips Inc., senior note, 5.00%, 12/01/14 Greece f UTI Worldwide Inc., senior note, 144A, 4.50%, 3/01/19 United States Transportation Infrastructure 0.1% Aegean Marine Petroleum, senior note, 4.00%, 11/01/18 Greece Total Convertible Bonds (Cost $36,504,649) Convertible Bonds in Reorganization (Cost $34,250) 0.0%  Oil, Gas & Consumable Fuels 0.0%  h Petroplus Finance Ltd., senior secured, first lien note, 4.00%, 10/16/15 Switzerland Corporate Bonds, Notes and Senior Floating Rate Interests 11.0% Aerospace & Defense 0.0%  g Accudyne Industries Borrower SCA, Refinancing Term Loan, senior secured, first lien, 4.00%, 12/13/19 Luxembourg g Rockwell Collins Inc., senior note, FRN, 0.593%, 12/15/16 United States g TransDigm Inc., Tranche C Term Loan, senior secured, first lien guaranteed, 3.75%, 2/28/20 United States Automobiles 0.1% g Chrysler Group LLC, Tranche B Term Loan, 3.25%, 12/19/18 United States f,g Nissan Motor Acceptance Corp., senior note, 144A, FRN, 0.787%, 3/03/17 Japan g Toyota Motor Credit Corp., senior note, FRN, 0.628%, 1/17/19 Japan Banks 0.2% Ally Financial Inc., senior note, 3.50%, 1/27/19 United States g Banca Monte dei Paschi di Siena SpA, sub. bond, FRN, 3.348%, 10/31/18 Italy EUR g Bank of America Corp., senior note, FRN, 1.279%, 1/15/19 United States f Dresdner Funding Trust I, junior sub. bond, 144A, 8.151%, 6/30/31 Germany i HSH Nordbank AG, junior sub. bond, Perpetual, 7.25% Germany 7.408% Germany EUR i RESPARCS Funding II LP, junior sub. bond, 7.50%, Perpetual Jersey Islands EUR Royal Bank of Scotland Group PLC, i junior sub. bond, 5.25%, Perpetual United Kingdom EUR i junior sub. bond, 5.50%, Perpetual United Kingdom EUR sub. bond, 6.125%, 12/15/22 United Kingdom Beverages 0.1% g Anheuser-Busch InBev Finance Inc., senior note, FRN, 0.429%, 1/27/17 Belgium g The Coca-Cola Co., senior note, FRN, 0.338%, 11/01/16 United States f Crestview DS Merger Sub II Inc., secured, second lien note, 144A, 10.00%, 9/01/21 United States Capital Markets 0.0%  g American Beacon Advisors Inc., Initial Term Loan, 4.75%, 11/20/19 United States Chemicals 0.1% g Axalta Coating Systems Dutch Holding B B.V. (Axalta Coating Systems U.S. Holdings Inc.), Refinanced Term Loan B, 4.00%, 2/01/20 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Chemicals (continued) g Chemtura Corp., New Term Loan, senior secured, first lien guaranteed, 3.50%, 8/27/16 United States $ Momentive Performance Materials Inc., senior sub. note, 11.50%, 12/01/16 United States g Monsanto Co., senior note, FRN, 0.436%, 11/07/16 United States g Nexeo Solutions LLC, senior secured, first lien guaranteed, Initial Loan, 5.00%, 9/09/17 United States Term Loan B-2, 5.00%, 9/09/17 United States g Taminco Global Chemical Corp., Initial Tranche B-3 Dollar Term Loan, 3.25%, 2/15/19 United States g Univar Inc., Term Loan B, senior secured, first lien, 5.00%, 6/30/17 United States Commercial Services & Supplies 1.0% f Altegrity Inc., senior note, 144A, 10.50%, 11/01/15 United States 12.00%, 11/01/15 United States g Drew Marine Group Inc., Term Loan, first lien, 4.50%, 11/19/20 United States g Garda World Security Corp., Term Loan B, 4.00%, 11/06/20 United States g GXS Group Inc., Term Loan, 3.25%, 12/19/20 United States g Harland Clarke Holdings Corp. (Clarke American Corp.), Tranche B-3 Term Loan, 7.00%, 5/22/18 United States g Inmar Inc., Initial Term Loan, first lien, 4.25%, 1/27/21 United States iPayment Inc., senior note, 10.25%, 5/15/18 United States PHH Corp., senior note, 6.375%, 8/15/21 United States g TMS International Corp., Term Loan B, 4.50%, 10/04/20 United States f Wyle Services Corp., senior sub. note, 144A, 10.50%, 4/01/18 United States Computers & Peripherals 0.0%  g Dell International LLC, Term Loan B, 4.50%, 3/24/20 United States Construction Materials 0.1% Texas Industries Inc., senior note, 9.25%, 8/15/20 United States Consumer Durables & Apparel 0.1% Visant Corp., senior note, 10.00%, 10/01/17 United States Containers & Packaging 0.0%  Ball Corp., senior bond, 5.75%, 5/15/21 United States Cosmetic and Personal Care 0.0%  g The Procter & Gamble Co., senior note, FRN, 0.317%, 11/04/16 United States Diversified Financial Services 0.7% g Caterpillar Financial Services Corp., senior note, FRN, 0.466%, 3/03/17 United States g Duff & Phelps LLC, Initial Term Loan, senior secured, first lien, 4.50%, 4/23/20 United States g Ford Motor Credit Co. LLC, senior note, FRN, 1.018%, 1/17/17 United States General Electric Capital Corp., g senior note, FRN, 0.472%, 1/14/16 United States i junior sub. bond, Series A, 7.125% to 6/15/22, FRN thereafter, Perpetual United States g HarbourVest Partners L.P., New Term Loan, 3.25%, 2/03/21 United States f Icahn Enterprises LP / Icahn Enterprises Finance Corp., senior note, 144A, 4.875%, 3/15/19 United States 5.875%, 2/01/22 United States g John Deere Capital Corp., senior note, FRN, 0.364%, 12/10/15 United States a,f ROC Finance LLC / ROC Finance 1 Corp., secured, second lien note, 144A, 12.125%, 9/01/18 United States Diversified Telecommunication Services 0.3% Affinion Group Inc., senior note, 7.875%, 12/15/18 United States g Crown Castle Operating Co., Non-Extended Incremental Tranche B Term Loan, 3.25%, 1/31/19 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Electrical Equipment 0.0%  g Generac Power Systems Inc., senior secured, first lien guaranteed, 3.50%, 5/31/20 United States $ Energy 0.4% Arch Coal Inc., senior bond, 9.875%, 6/15/19 United States senior note, 7.25%, 10/01/20 United States senior note, 7.25%, 6/15/21 United States g Calpine Construction Finance Co. LP, senior secured, Term Loan, first lien guaranteed, 3.00%, 5/03/20 United States q Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp., senior bond, 6.375%, 3/15/24 United States f Enel SpA, sub. bond, 144A, 8.75% to 9/24/23, FRN thereafter, 9/24/73 Italy f Energy Future Intermediate Holding Co. LLC / EFIH Finance Inc., senior note, 144A, j PIK, 11.25%, 12/01/18 United States 12.25%, 3/01/22 United States g Murray Energy Corp., Term Loan, 5.25%, 11/21/19 United States g Peabody Energy Corp., Term Loan, senior secured, first lien guaranteed, 4.25%, 9/24/20 United States Entertainment 0.0%  g Kasima LLC, Term Loan, senior secured, first lien, 3.25%, 5/17/21 United States g WMG Acquisitions Corp., Tranche B Refinancing Term Loan, 3.75%, 7/01/20 United States Environmental Control 0.0%  g Metal Services, LLC, New Term Loan, 6.00%, 6/30/17 United States Food Products 0.1% g ARAMARK Corp., Term Loan F, senior secured, first lien guaranteed, 3.25%, 2/24/21 United States g ARG IH Corp., Term Loan, 5.00%, 11/13/20 United States g Big Heart Pet Brands (Del Monte Corporation), Initial Term Loan, 3.50%, 2/21/20 United States g Del Monte Foods Inc., Initial Term Loan first lien, 4.25%, 1/26/21 United States g Pinnacle Foods Finance LLC, New Term Loan G, senior secured, first lien guaranteed, 3.25%, 4/29/20 United States g Reddy Ice Corp., senior secured, first lien, 6.75%, 4/01/19 United States Health Care Providers & Services 0.2% f Community Health Systems Inc., senior note, 144A, 6.875%, 2/01/22 United States g Community Health Systems Inc., Term Loan D, 4.25%, 1/15/21 United States f MedImpact Holdings Inc., secured note, 144A, 10.50%, 2/01/18 United States g National Mentor Holdings Inc., Tranche Term Loan B, 4.75%, 1/29/21 United States WellCare Health Plans Inc., senior note, 5.75%, 11/15/20 United States Holding Companies 0.2% g Grosvenor Capital Management Holdings, LLP, Initial Term Loan, 3.75%, 11/25/20 United States f Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden Home Furnishings 0.3% Sharp Corp., senior note, Series 26, 1.604%, 9/13/19 Japan JPY g Tempur Sealy International Inc., New Term Loan B, senior secured, first lien guaranteed, 3.50%, 3/18/20 United States Hotels, Restaurants & Leisure 0.7% g Boyd Gaming Corp., Term Loan B, senior secured, first lien guaranteed, 4.00%, 8/14/20 United States Caesars Entertainment Operating Co. Inc., senior note, 5.625%, 6/01/15 United States secured, second lien note, 10.00%, 12/15/18 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Hotels, Restaurants & Leisure (continued) a,f Caesars Entertainment Resort Properties LLC, secured, second lien note, 144A, 11.00%, 10/01/21 United States $ f Downstream Development Authority of the Quapaw Tribe of Oklahoma, secured note, 144A, 10.50%, 7/01/19 United States g Hilton Worldwide Finance LLC, senior secured, Initial Term Loan, first lien guaranteed, 3.75%, 10/25/20 United States g Las Vegas Sands, LLC, Term Loan B, 3.25%, 12/16/20 United States Household Durables 0.0%  KB Home, senior note, 7.00%, 12/15/21 United States Household Products 1.0% a,f American Achievement Corp., secured, second lien note, 144A, 10.875%, 4/15/16 United States f The Sun Products Corp., senior note, 144A, 7.75%, 3/15/21 United States g Wilsonart International Holding LLC, Initial Term Loan, senior secured, first lien, 4.00%, 10/31/19 United States Independent Power and Renewable Electricity Producers 0.0%  g Calpine Corp., Delayed Draw Term Loan, 4.00%, 10/21/20 United States Industrial Conglomerates 0.0%  g Crosby U.S. Acquisition Corp., secured, Initial Term Loan, first lien guaranteed, 4.00%, 11/07/20 United States Insurance 0.1% g AmWins Group LLC, senior secured, New Term Loan, first lien, 5.00%, 9/06/19 United States Assicurazioni Generali SpA, senior sub. bond, 7.75% to 12/12/22, FRN thereafter, 12/12/42 Italy EUR g Asurion LLC, senior secured, Incremental Tranche B-1 Term Loan, first lien, 4.50%, 5/24/19 United States g Cooper Gay Swett & Crawford Ltd. (CGSC of Delaware Holdings Corporation), Term Loan, first lien, 5.00%, 4/16/20 United States g Renaissance Learning Inc., Initial Term Loan, first lien, 5.00%, 10/16/20 United States Internet 0.0%  g Leonardo Acquisition Corp. (1-800 Contacts), Term Loan, first lien, 4.25%, 1/27/21 United States Leisure Equipment & Products 0.2% g SRAM LLC, Term Loan, senior secured, first lien guaranteed, 5.25%, 4/10/20 United States Travelport LLC, senior sub. note, o Reg S, 10.875%, 9/01/16 United States EUR 11.875%, 9/01/16 United States Life Sciences Tools & Services 0.0%  g Quintiles Transnational Corp., Term Loan B-3, 3.75%, 6/08/18 United States Machinery 0.0%  f BlueLine Rental Finance Corp., secured, second lien note, 144A, 7.00%, 2/01/19 United States g Gardner Denver Inc., senior secured, Initial Dollar Term Loan, first lien guaranteed, 4.25%, 7/30/20 United States g Husky Injection Molding Systems Ltd. (Yukon Acquisition Inc.), New Term Loan, 4.25%, 6/30/18 Canada g North American Lifting Holdings Inc., Initial Term Loan, first lien, 5.50%, 11/26/20 United States Media 1.6% a American Media Inc., secured, first lien note, 11.50%, 12/15/17 United States Clear Channel Communications Inc., a senior note, 5.50%, 9/15/14 United States senior bond, 4.90%, 5/15/15 United States j PIK, senior note, 14.00%, 2/01/21 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Media (continued) g CSC Holdings, LLC (Cablevision), Term Loan B, 2.655%, 4/17/20 United States $ g Cumulus Media Holdings Inc., Term Loan B, 4.25%, 12/19/20 United States g Getty Images Inc., Initial Term Loan, 4.75%, 10/18/19 United States Postmedia Network Inc., secured, second lien note, 12.50%, 7/15/18 Canada g Sinclair Television Group Inc., New Tranche B Term Loan, 3.00%, 4/15/20 United States g Springer SBM Two GmbMBH, Initial Term Loan B2, 5.00%, 8/14/20 Germany g Tribune Co., Initial Term Loan, 4.00%, 11/21/20 United States g Virgin Media, Term Loan, 3.50%, 6/07/20 United Kingdom Metals & Mining 0.0%  g AFGlobal Corp., Initial Term Loan, senior secured, first lien guaranteed, 5.00%, 1/25/20 United States Miscellaneous Manufacturing 0.0%  g Filtration Group Corp., Term Loan, first lien, 4.50%, 11/15/20 United States Oil, Gas & Consumable Fuels 1.2% g BP Capital Markets PLC, senior note, FRN, 0.656%, 11/07/16 United Kingdom g Brand Energy & Infrastructure Services Inc. (FR Brand Acquisition Corp), Initial Term Loan, 4.75%, 11/08/20 United States Continental Resources Inc., senior bond, 5.00%, 9/15/22 United States a EXCO Resources Inc., senior note, 7.50%, 9/15/18 United States f Halcon Resources Corp., senior note, 144A, 9.75%, 7/15/20 United States 9.25%, 2/15/22 United States Kodiak Oil & Gas Corp., senior note, 5.50%, 2/01/22 United States f Legacy Reserves LP / Legacy Reserves Finance Corp., senior note, 144A, 6.625%, 12/01/21 United States Midstates Petroleum Co. Inc. / Midstates Petroleum Co. LLC, senior note, 9.25%, 6/01/21 United States Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States o Petroleos de Venezuela SA, senior bond, Reg S, 5.50%, 4/12/37 Venezuela g Power Buyer LLC, senior secured, Initial Term Loan, first lien, 4.25%, 5/06/20 United States Delayed Draw Term Loan, 4.25%, 5/06/20 United States f Quicksilver Resources Inc., senior note, 144A, 11.00%, 7/01/21 United States g Shell International Finance BV, senior note, FRN, 0.446%, 11/15/16 Netherlands Packaging & Containers 0.0%  g Ardagh Holdings USA Inc. (Ardagh Packaging Finance S.A.), Dollar Term Loan, 4.25%, 12/11/19 United States f Beverage Packaging Holdings Luxembourg II SA / Beverage Packaging Holdings II Issuer Inc., senior sub. note, 144A, 6.00%, 6/15/17 United States g FPC Holdings Inc., Initial Loan, senior secured, first lien, 5.25%, 11/27/19 United States Pharmaceuticals 0.0%  g Amneal Pharmaceuticals LLC, Term Loan B, senior secured, first lien guaranteed, 7.00%, 11/01/19 United States f BioScrip Inc., senior note, 144A, 8.875%, 2/15/21 United States g Johnson & Johnson, senior note, FRN, 0.303%, 11/28/16 United States g Pharmedium Healthcare Corp., Initial Term Loan, first lien, 4.25%, 1/23/21 United States g PRA Holdings Inc., Initial Term Loan, senior secured, first lien, 5.00%, 9/23/20 United States g Salix Pharmaceuticals, Ltd., Term Loan, 4.25%, 12/12/19 United States Pipelines 0.0%  g Energy Transfer Equity, L.P., Term Loan, 3.25%, 11/15/19 United States Real Estate 0.0%  f Rialto Holdings LLC / Rialto Corp., senior note, 144A, 7.00%, 12/01/18 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Real Estate Management & Development 0.0%  g The Brickman Group Ltd. LLC, Initial Term Loan, first lien, 4.00%, 12/11/20 United States $ Retailing 0.5% New Albertsons Inc., senior bond, 6.625%, 6/01/28 United States 7.45%, 8/01/29 United States f rue21 Inc., senior note, 144A, 9.00%, 10/15/21 United States g Serta Simmons Holdings, LLC, Term Loan, first lien, 4.25%, 10/01/19 United States Semiconductors & Semiconductor Equipment 0.0%  g Microsemi Corp., Incremental Term Loan, 3.50%, 2/19/20 United States g NXP B.V., Tranche D Term Loan, 3.25%, 1/22/20 Netherlands Software 0.4% g AVSC Holding Corp., Initial Term Loan, first lien, 4.50%, 1/22/21 United States g Blackboard Inc., Term Loan B-3, 4.75%, 10/04/18 United States f 144A, 7.75%, 11/15/19 United States f,j First Data Holdings Inc., senior note, 144A, PIK, 14.50%, 9/24/19 United States g Infor (US) Inc. (Lawson Software Inc.), Tranche B-5 Term Loan, 3.75%, 6/03/20 United States g TriZetto Corp., Term Loan, senior secured, first lien, 4.75%, 5/02/18 United Kingdom g Verint Systems Inc., Tranche B Incremental Term Loan, 3.50%, 9/06/19 United States Telecommunication Services 1.3% a,f Avaya Inc., secured, second lien note, 144A, 10.50%, 3/01/21 United States g Cincinnati Bell Inc., senior secured, Term Loan, first lien guaranteed, 4.00%, 9/10/20 United States g Cisco Systems Inc., senior note, FRN, 0.516%, 3/03/17 United States a Frontier Communications Corp., senior bond, 9.00%, 8/15/31 United States g LTS Buyer LLC, Term Loan B, senior secured, first lien guaranteed, 4.00%, 4/13/20 United States NII Capital Corp., senior note, 10.00%, 8/15/16 United States Telecom Italia Capital SA, senior bond, 7.20%, 7/18/36 Italy 7.721%, 6/04/38 Italy Telecom Italia SpA, senior bond, 5.875%, 5/19/23 Italy GBP Transportation 0.1% g Canadian National Railway Co., senior note, FRN, 0.436%, 11/06/15 Canada f Topaz Marine SA, senior note, 144A, 8.625%, 11/01/18 United Arab Emirates Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $36,543,377) Corporate Bonds and Notes in Reorganization 0.2% Energy 0.1% h Edison Mission Energy, senior note, 7.75%, 6/15/16 United States 7.00%, 5/15/17 United States 7.20%, 5/15/19 United States 7.625%, 5/15/27 United States h Midwest Generation LLC, secured bond, Series B, 8.56%, 1/02/16 United States Oil, Gas & Consumable Fuels 0.1% Overseas Shipholding Group Inc., senior note, 8.125%, 3/30/18 United States Total Corporate Bonds and Notes in Reorganization (Cost $609,409) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Foreign Government and Agency Securities 1.0% Government of Hellenic Republic, senior bonds, Series PSI, 2.00%, 2/24/23  2/24/42 Greece EUR $ Mexico Bonos, Series M 10, 7.25%, 12/15/16 Mexico p MXN Series M, senior note, 4.75%, 6/14/18 Mexico p MXN Series M 10, senior note, 8.50%, 12/13/18 Mexico p MXN Series M, senior bond, 6.50%, 6/10/21 Mexico p MXN Series M, 7.75%, 11/13/42 Mexico p MXN Total Foreign Government and Agency Securities (Cost $2,986,095) Asset-Backed Securities and Commercial Mortgage-Backed Securities 0.8% Automobiles & Components 0.1% Honda Auto Receivables 2013-4 Owner Trust, A3, 0.69%, 9/18/17 United States Hyundai Auto Receivables Trust, A3, 0.79%, 7/16/18 United States Nissan Auto Receivables 2013-C Owner Trust A3, 0.67%, 8/15/18 United States USAA Auto Owner Trust A4, 0.57%, 8/15/17 United States Commercial Mortgage-Backed Securities 0.0%  g Government National Mortgage Association, IO, FRN, 1.06%, 6/16/52 United States f Hilton USA 2013-HLT Trust, CFX, 144A, 3.714%, 11/05/30 United States Credit Cards 0.3% American Express Credit Account Master Trust, A 0.98%, 5/15/19 United States g FRN, 0.425%, 1/15/20 United States g BA Credit Card Trust, A, FRN, 0.54%, 6/15/21 United States Capital One Multi-Asset Execution Trust, A3, 0.96%, 9/16/19 United States Chase Issuance Trust, A8, 1.01%, 10/15/18 United States Citibank Credit Card Issuance Trust, A10, 0.73%, 2/07/18 United States A2, 1.02%, 2/22/19 United States g A7, FRN, 0.587%, 9/10/20 United States Other ABS 0.1% g Ally Master Owner Trust, A1, FRN, 0.625%, 1/15/19 United States Citicorp Mortgage Securities 2006-4 Trust, 1A2, 6.00%, 8/25/36 United States f Sierra Timeshare 2013-3 Receivables Funding LLC, A, 144A, 2.20%, 10/20/30 United States f TAL Advantage V LLC, A, 144A, 3.55%, 11/20/38 United States f VOLT NPL X LLC, A1, 144A, 3.96%, 11/25/53 United States Whole Loan Collateral CMO 0.3% g Adjustable Rate Mortgage 2004-4 Trust, 3A1, FRN, 2.665%, 3/25/35 United States g Adjustable Rate Mortgage 2004-5 Trust, 5A1, FRN, 2.557%, 4/25/35 United States 2.613%, 4/25/35 United States Alternative Loan 2003-20CB Trust, 2A1, 5.75%, 10/25/33 United States Alternative Loan 2003-9T1 Trust, A7, 5.50%, 7/25/33 United States Alternative Loan 2005-J1 Trust, 2A1, 5.50%, 2/25/25 United States Bank of America Alternative Loan 2003-8 Trust, 1CB1, 5.50%, 10/25/33 United States Bank of America Alternative Loan 2004-9 Trust, 2CB1, 6.00%, 10/25/34 United States Bank of America Funding 2005-5 Trust, 1A1, 5.50%, 9/25/35 United States g Bear Stearns ARM 2004-9 Trust, 12A3, FRN, 2.859%, 11/25/34 United States g Chase Mortgage Finance 2007-A1 Trust, 3A1, FRN, 2.667%, 2/25/37 United States CHL Mortgage Pass-Through 2003-57 Trust, A11, 5.50%, 1/25/34 United States CHL Mortgage Pass-Through 2005-21 Trust, A17, 5.50%, 10/25/35 United States g Citigroup Mortgage Loan 2005-11 Trust, A2A, FRN, 2.51%, 10/25/35 United States g Citigroup Mortgage Loan Inc. Trust 1A4, FRN, 2.614%, 5/25/35 United States CitiMortgage Alternative Loan 2007-A6 Trust, 1A11, 6.00%, 6/25/37 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Whole Loan Collateral CMO (continued) Credit Suisse First Boston Mortgage Securities Corp., g 4A1, FRN, 2.602%, 12/25/33 United States $ 4A4, 5.75%, 11/25/33 United States g 7A1, FRN, 2.657%, 11/25/33 United States g Series 2004-3A1, FRN, 2.571%, 5/25/34 United States Deutsche Alt-A Securities Inc. Mortgage Loan 2005-3 Trust, 4A4, 5.25%, 6/25/35 United States Deutsche Alt-A Securities Inc. Mortgage Loan 2005-5 Trust, 1A4, 5.50%, 11/25/35 United States f FDIC 2013-N1 Trust, A, 144A, 4.50%, 10/25/18 United States g Harborview Mortgage Loan Trust, 1A, FRN, 0.524%, 10/19/33 United States g JP Morgan Alternative Loan Trust, 3A1, FRN, 2.442%, 3/25/36 United States g JP Morgan Mortgage 2006-A7 Trust, 2A4, FRN, 2.525%, 1/25/37 United States g JP Morgan Mortgage 2007-A1 Trust, 4A2, FRN, 2.736%, 7/25/35 United States g MASTR Adjustable Rate Mortgages 2004-7 Trust, 3A1, FRN, 2.498%, 7/25/34 United States g MASTR Adjustable Rate Mortgages 2006-2 Trust, 3A1, FRN, 2.632%, 1/25/36 United States g Merrill Lynch Mortgage Investors MLCC 2006-2 Trust, 2A, FRN, 2.104%, 5/25/36 United States g Provident Funding Mortgage Loan 2005-2 Trust, 2A1A, FRN, 2.65%, 10/25/35 United States RALI 2004-QS2 Trust, AI1, 5.50%, 2/25/34 United States g Wells Fargo Mortgage Backed Securities 2004-A Trust, A1, FRN, 2.634%, 2/25/34 United States Wells Fargo Mortgage Backed Securities 2005-16 Trust, A18, 6.00%, 1/25/36 United States g Wells Fargo Mortgage Backed Securities 2005-AR10 Trust, 2A4, FRN, 2.617%, 6/25/35 United States Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $2,589,606) Municipal Bonds 0.1% Government Development Bank for Puerto Rico, 3.448%, 2/01/15 United States 5.00%, 12/01/15 United States 4.704%, 5/01/16 United States 3.875%, 2/01/17 United States Puerto Rico Sales Tax Financing Corp., zero cpn., 8/01/54 United States 8/01/56 United States Total Municipal Bonds (Cost $440,022) Municipal Bonds in Reorganization 0.0%  h Main Street Natural Gas Inc., Georgia, 5.50%, 7/15/17 United States 6.00%, 7/15/22 United States 6.25%, 7/15/28 United States 6.25%, 7/15/33 United States 6.375%, 7/15/38 United States Total Municipal Bonds in Reorganization (Cost $66,412) Number of Contracts Options Purchased 0.2% Calls  Exchange-Traded 0.1% Air Freight & Logistics 0.0%  UTI Worldwide Inc., March Strike Price, $12.50, Expires 3/22/14 United States 30 Automobiles 0.0%  General Motors Co., January Strike Price, $37.00, Expires 1/17/15 United States Diversified Financial Services 0.0%  Citigroup Inc., June Strike Price, $55.00, Expires 6/21/14 United States Citigroup Inc., January Strike Price, $50.00, Expires 1/17/15 United States Citigroup Inc., January Strike Price, $52.50, Expires 1/17/15 United States 11 Citigroup Inc., January Strike Price, $55.00, Expires 1/17/15 United States 94 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls  Exchange-Traded (continued) Diversified Telecommunication Services 0.0%  Vivendi SA, September Strike Price, 20.00 EUR, Expires 9/19/14 France $ Machinery 0.0%  The Timken Co., March Strike Price, $55.00, Expires 3/22/14 United States 20 The Timken Co., March Strike Price, $57.50, Expires 3/22/14 United States 20 Media 0.1% Liberty Media Corp., A, March Strike Price, $145.00, Expires 3/22/14 United States 7 Time Warner Cable Inc., April Strike Price, $125.00, Expires 4/19/14 United States 61 Oil, Gas & Consumable Fuels 0.0%  Encana Corp., January Strike Price, $20.00, Expires 1/17/15 United States Software 0.0%  Microsoft Corp., April Strike Price, $37.00, Expires 4/19/14 United States 94 Microsoft Corp., April Strike Price, $41.00, Expires 4/19/14 United States Microsoft Corp., July Strike Price, $37.00, Expires 7/19/14 United States Wireless Telecommunication Services 0.0%  Vodafone Group PLC, April Strike Price, $36.00, Expires 4/19/14 United Kingdom Vodafone Group PLC, April Strike Price, $37.00, Expires 4/19/14 United Kingdom 32 Vodafone Group PLC, September Strike Price, 226.00 GBp, Expires 9/19/14 United Kingdom 63 Vodafone Group PLC, September Strike Price, 236.00 GBp, Expires 9/19/14 United Kingdom 28 Puts  Exchange-Traded 0.1% Diversified Financial Services 0.1% Euro STOXX 50 Index, April Strike Price, 2,850.00 EUR, Expires 4/17/14 Germany S&P 500 Index, March Strike Price, $1,800.00, Expires 3/22/14 United States 94 S&P 500 Index, April Strike Price, $1,700.00, Expires 4/19/14 United States 21 S&P 500 Index, April Strike Price, $1,750.00, Expires 4/19/14 United States 24 S&P 500 Index, June Strike Price, $1,750.00, Expires 6/21/14 United States 17 SPDR S&P rust, December Strike Price, $180.00, Expires 12/31/14 United States 2 Diversified Telecommunication Services 0.0%  Koninklijke KPN NV, May Strike Price, 2.40 EUR, Expires 5/16/14 Netherlands 74 Koninklijke KPN NV, June Strike Price, 2.40 EUR, Expires 6/20/14 Netherlands 80 Interest Rate 0.0%  Eurodollar, March Strike Price, $98.00, Expires 3/14/16 United States 24 Machinery 0.0%  Navistar International Corp., April Strike Price, $31.00, Expires 4/19/14 United States 33 Media 0.0%  Time Warner Cable Inc., April Strike Price, $130.00, Expires 4/19/14 United States 46 Time Warner Cable Inc., July Strike Price, $125.00, Expires 7/19/14 United States 51 Total Options Purchased (Cost $806,935) Total Investments before Short Term Investments (Cost $246,197,879) Principal Amount * Short Term Investments 0.0%  U.S. Government and Agency Securities (Cost $99,991) $0.0%  a,k U.S. Treasury Bills, 4/17/14 United States Total Investments before Money Market Funds and Repurchase Agreements (Cost $246,297,870) Shares Money Market Funds (Cost $26,135,989) 7.8% l,n Dreyfus Government Cash Management, Institutional Shares, 0.01% United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Short Term Investments (continued) Repurchase Agreement (Cost $10,597,236) 3.2% m Joint Repurchase Agreement 0.0401% 3/03/14, (Maturity Value $10,597,271) United States $ BNP Paribas Securities Corp. (Maturity Value $956,934) Credit Suisse Securities (USA) LLC (Maturity Value $2,870,695) Deutsche Bank Securities Inc. (Maturity Value $3,252,938) HSBC Securities (USA) Inc. (Maturity Value $2,009,560) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $932,984) Morgan Stanley & Co. LLC (Maturity Value $574,160) Collateralized by U.S. Government Agency Securities, Zero Coupon - 7.25%, 4/01/14 - 5/15/30; U.S. Government Agency Securities, Strips, 6/01/17; k U.S. Treasury Bills, 3/13/14 - 12/11/14; U.S. Treasury Bonds, 7.25% - 9.875%, 11/15/15 - 2/15/19; U.S. Treasury Notes, 0.125% - 5.125%, 3/15/14 - 1/31/21; and U.S. Treasury Notes, Index Linked, 1.375% - 2.50%, 7/15/15 - 1/15/19 (valued at $10,810,419) Total Investments (Cost $283,031,095) 88.4% Options Written ( ) % ) Securities Sold Short ( ) % ) Other Assets, less Liabilities 36.0% Net Assets 100.0% $ Number of Contracts Options Written (0.1)% Calls  Exchange-Traded (0.1)% Auto Components (0.0)%  Visteon Corp., March Strike Price, $85.00, Expires 3/22/14 United States 7 $ ) Commercial Services & Supplies (0.0)%  EnerNOC Inc., March Strike Price, $22.50, Expires 3/22/14 United States 6 ) Communications Equipment (0.0)%  Alcatel-Lucent, April Strike Price, 3.30 EUR, Expires 4/17/14 France ) Diversified Financial Services (0.0)%  Citigroup Inc., January Strike Price, $62.50, Expires 1/17/15 United States 61 ) Citigroup Inc., January Strike Price, $65.00, Expires 1/17/15 United States ) ) Diversified Telecommunication Services (0.0)%  Koninklijke KPN NV, March Strike Price, 2.40 EUR, Expires 3/21/14 Netherlands ) Koninklijke KPN NV, June Strike Price, 2.60 EUR, Expires 6/20/14 Netherlands 80 ) Vivendi SA, September Strike Price, 24.00 EUR, Expires 9/19/14 France ) ) Media (0.1)% DISH Network Corp., A, March Strike Price, $55.00, Expires 3/22/14 United States 67 ) Time Warner Cable Inc., April Strike Price, $135.00, Expires 4/19/14 United States ) Time Warner Cable Inc., April Strike Price, $140.00, Expires 4/19/14 United States 8 ) Time Warner Cable Inc., April Strike Price, $145.00, Expires 4/19/14 United States 8 ) Time Warner Cable Inc., July Strike Price, $135.00, Expires 7/19/14 United States 53 ) ) Road & Rail (0.0)%  Hertz Global Holdings Inc., March Strike Price, $30.00, Expires 3/22/14 United States 45 ) Specialty Retail (0.0)%  Jos A Bank Clothiers Inc., April Strike Price, $60.00, Expires 4/19/14 United States 29 ) Wireless Telecommunication Services (0.0)%  Vodafone Group PLC, September Strike Price, 277.00 GBp, Expires 9/19/14 United Kingdom 91 ) Puts  Exchange-Traded (0.0)%  Automobiles (0.0)%  General Motors Co., January Strike Price, $30.00, Expires 1/17/15 United States ) Commercial Services & Supplies (0.0)%  EnerNOC Inc., March Strike Price, $22.50, Expires 3/22/14 United States 6 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Written (continued) Puts  Exchange-Traded (continued) Diversified Financial Services (0.0)%  Citigroup Inc., January Strike Price, $40.00, Expires 1/17/15 United States 50 $ ) Citigroup Inc., January Strike Price, $42.00, Expires 1/17/15 United States 11 ) Citigroup Inc., January Strike Price, $45.00, Expires 1/17/15 United States ) S&P 500 Index, March Strike Price, $1,750.00, Expires 3/22/14 United States 20 ) ) Diversified Telecommunication Services (0.0)%  Vivendi SA, September Strike Price, 17.00 EUR, Expires 9/19/14 France 42 ) Vivendi SA, September Strike Price, 18.00 EUR, Expires 9/19/14 France 31 ) ) Media (0.0)%  Time Warner Cable Inc., April Strike Price, $120.00, Expires 4/19/14 United States 63 ) Time Warner Cable Inc., July Strike Price, $120.00, Expires 7/19/14 United States 51 ) ) Oil, Gas & Consumable Fuels (0.0)%  Encana Corp., July Strike Price, $17.00, Expires 7/19/14 United States ) Software (0.0)%  Microsoft Corp., July Strike Price, $32.00, Expires 7/19/14 United States ) Wireless Telecommunication Services (0.0)%  Vodafone Group PLC, September Strike Price, 205.00 GBp, Expires 9/19/14 United Kingdom 91 ) Total Options Written (Premiums Received $340,166) ) Securities Sold Short (24.3)% Shares Common Stocks (8.5)% Air Freight & Logistics (0.0)%  UTI Worldwide Inc. United States ) Airlines (0.4)% Hawaiian Holdings Inc. United States ) JetBlue Airways Corp. United States ) Norwegian Air Shuttle AS Norway ) SAS AB Sweden ) ) Automobiles (0.1)% Tata Motors Ltd., ADR India ) Beverages (0.0)%  PepsiCo Inc. United States ) Biotechnology (0.1)% Amgen Inc. United States ) Neurocrine Biosciences Inc. United States ) Orexigen Therapeutics Inc. United States ) ) Capital Markets (0.0)%  Ares Capital Corp. United States ) Chemicals (0.0)%  Airgas Inc. United States ) Commercial Banks (0.1)% Intesa Sanpaolo SpA Italy ) SunTrust Banks Inc. United States ) ) Commercial Services & Supplies (0.0)%  The ADT Corp. United States ) Diversified Consumer Services (0.0)%  Apollo Education Group Inc. United States ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks and Other Equity Interests (continued) Diversified Telecommunication Services (0.2)% AT&T Inc. United States $ ) Telecom Italia SpA Italy ) Verizon Communications Inc. United States ) ) Electric Utilities (0.0)%  NextEra Energy Inc. United States ) Electronic Equipment, Instruments & Components (0.3)% Itron Inc. United States ) TTM Technologies Inc. United States ) Vishay Intertechnology Inc. United States ) ) Energy (0.2)% Dominion Resources Inc. United States ) Energy Equipment & Services (0.1)% Core Laboratories NV United States ) SEACOR Holdings Inc. United States ) ) Food & Staples Retailing (0.2)% The Fresh Market Inc. United States ) Sysco Corp. United States ) Wal-Mart Stores Inc. United States ) ) Food Products (0.5)% Campbell Soup Co. United States ) Mondelez International Inc., A United States ) Post Holdings Inc. United States ) ) Health Care Equipment & Supplies (0.1)% Baxter International Inc. United States ) Varian Medical Systems Inc. United States ) ) Health Care Providers & Services (0.7)% Laboratory Corp. of America Holdings United States ) Molina Healthcare Inc. United States ) Omnicare Inc. United States ) Quest Diagnostics Inc. United States ) ) Hotels, Restaurants & Leisure (0.2)% McDonald's Corp. United States ) Wynn Resorts Ltd. United States ) ) Household Durables (0.0)%  PulteGroup Inc. United States ) The Ryland Group Inc. United States ) Toll Brothers Inc. United States ) ) Household Products (0.1)% Colgate-Palmolive Co. United States ) Independent Power Producers & Energy Traders (0.0)%  NRG Energy Inc. United States ) Insurance (0.1)% First American Financial Corp. United States ) The Progressive Corp. United States ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks and Other Equity Interests (continued) Insurance (continued) RenaissanceRe Holdings Ltd. United States $ ) ) Internet & Catalog Retail (0.1)% Ctrip.com International Ltd., ADR China ) zulily Inc., A United States ) ) Internet Software & Services (0.3)% Dealertrack Technologies Inc. United States ) Trulia Inc. United States ) ) IT Services (0.3)% Cardtronics Inc. United States ) CGI Group Inc., A Canada ) International Business Machines Corp. United States ) ServiceSource International Inc. United States ) ) Life Sciences Tools & Services (0.0)%  Albany Molecular Research Inc. United States ) Machinery (0.1)% Caterpillar Inc. United States ) Navistar International Corp. United States ) Parker Hannifin Corp. United States ) ) Media (0.4)% Charter Communications Inc., A United States ) Comcast Corp., A United States ) Liberty Global PLC, A United Kingdom ) Liberty Global PLC, C C United Kingdom ) Liberty Media Corp., A United States ) Sirius XM Holdings Inc. United States ) ) Metals & Mining (0.3)% B2Gold Corp. Canada ) Freeport-McMoRan Copper & Gold Inc. United States ) Goldcorp Inc. Canada ) Horsehead Holding Corp. United States ) ) Multiline Retail (0.0)%  Dollar Tree Inc. United States ) Oil, Gas & Consumable Fuels (0.8)% Alon USA Energy Inc. United States ) BPZ Resources Inc. United States ) Concho Resources Inc. United States ) Energy XXI Bermuda Ltd. United States ) Exxon Mobil Corp. United States ) Golar LNG Ltd. Norway ) Linn Energy LLC United States ) Royal Dutch Shell PLC, ADR Netherlands ) Sanchez Energy Corp. United States ) ) Pharmaceuticals (0.1)% Actavis PLC United States ) Bristol-Myers Squibb Co. United States ) ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks and Other Equity Interests (continued) Professional Services (0.3)% CBIZ Inc. United States $ ) Real Estate Investment Trusts (REITs) (1.4)% Boston Properties Inc. United States ) Brandywine Realty Trust United States ) Champion REIT Hong Kong ) Colony Financial Inc. United States ) DiamondRock Hospitality Co. United States ) Duke Realty Corp. United States ) EastGroup Properties Inc. United States ) Equity One Inc. United States ) Equity Residential United States ) Federal Realty Investment Trust United States ) FelCor Lodging Trust Inc. United States ) General Growth Properties Inc. United States ) Government Properties Income Trust United States ) HCP Inc. United States ) Health Care REIT Inc. United States ) Highwoods Properties Inc. United States ) Host Hotels & Resorts Inc. United States ) Kimco Realty Corp. United States ) LaSalle Hotel Properties United States ) Liberty Property Trust United States ) NorthStar Realty Finance Corp. United States ) Omega Healthcare Investors Inc. United States ) Piedmont Office Realty Trust Inc., A United States ) Prologis Inc. United States ) Public Storage United States ) Realty Income Corp. United States ) Regency Centers Corp. United States ) Simon Property Group Inc. United States ) UDR Inc. United States ) Weingarten Realty Investors United States ) ) Semiconductors & Semiconductor Equipment (0.2)% Intel Corp. United States ) Linear Technology Corp. United States ) Micron Technology Inc. United States ) NVIDIA Corp. United States ) Rudolph Technologies Inc. United States ) ) Software (0.1)% Concur Technologies Inc. United States ) Specialty Retail (0.1)% CarMax Inc. United States ) CST Brands Inc. United States ) Lowe's Cos. Inc. United States ) ) Textiles, Apparel & Luxury Goods (0.4)% Iconix Brand Group Inc. United States ) Lululemon Athletica Inc. United States ) ) Tobacco (0.1)% Universal Corp. United States ) Transportation Infrastructure (0.1)% Aeroports de Paris France ) Total Common Stocks (Proceeds $26,989,911) ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Securities Sold Short (continued) Convertible Notes (Proceeds $25,408) (0.0)%  Machinery (0.0)%  Navistar International Corp., senior sub. note, 3.00%, 10/15/14 United States $ ) Corporate Bonds and Notes (1.0)% Beverages (0.0)%  Constellation Brands Inc., senior note, 3.75%, 5/01/21 United States ) Containers & Packaging (0.1)% Ball Corp., senior bond, 4.00%, 11/15/23 United States ) Diversified Financial Services (0.4)% f Denali Borrower LLC / Denali Finance Corp., senior secured, first lien note, 144A, 5.625%, 10/15/20 United States ) f Nuveen Investments Inc., senior note, 144A, 9.50%, 10/15/20 United States ) ) Pipelines (0.5)% Access Midstream Partners LP / ACMP Finance Corp., senior bond, 4.875%, 5/15/23 United States ) MarkWest Energy Partners LP / MarkWest Energy Finance Corp., senior bond, 4.50%, 7/15/23 United States ) ) Telecommunication Service (0.0)%  Telefonica Emisiones SAU, senior bond, 7.045%, 6/20/36 Spain ) Textiles, Apparel & Luxury Goods (0.0)%  f The William Carter Co., senior note, 144A, 5.25%, 8/15/21 United States ) Total Corporate Bonds and Notes (Proceeds $3,242,844) ) Corporate Notes in Reorganization (Proceeds $319,843) (0.1)% Telecommunication Service (0.1)% h Nortel Networks Ltd., senior note, 10.75%, 7/15/16 Canada ) Shares Exchange Traded Funds (14.7)% Consumer Discretionary Select Sector SPDR Fund United States ) Consumer Staples Select Sector SPDR Fund United States ) Financial Select Sector SPDR Fund United States ) Health Care Select Sector SPDR Fund United States ) Industrial Select Sector SPDR Fund United States ) iShares China Large-Cap ETF United States ) iShares Core S&P Small-Cap ETF United States ) iShares Global Utilities ETF United States ) iShares MSCI Australia ETF United States ) iShares MSCI Brazil Capped ETF United States ) iShares MSCI Canada ETF United States ) iShares MSCI Emerging Markets ETF United States ) iShares MSCI India ETF United States ) iShares MSCI Taiwan ETF United States ) iShares Nasdaq Biotechnology ETF United States ) iShares North American Tech-Multimedia Networking ETF United States ) iShares North American Tech-Software ETF United States ) iShares PHLX Semiconductor ETF United States ) iShares Russell 2000 ETF United States ) iShares Russell 2000 Growth ETF United States ) iShares U.S. Real Estate ETF United States ) iShares U.S. Technology ETF United States ) iShares U.S. Telecommunications ETF United States ) Market Vectors Oil Service ETF United States ) Market Vectors Russia ETF United States ) PowerShares Dynamic Retail Portfolio United States ) PowerShares QQQ Trust Series 1 United States ) SPDR S&P rust United States ) SPDR S&P Oil & Gas Exploration & Production ETF United States ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Exchange Traded Funds (continued) Utilities Select Sector SPDR Fund United States $ ) Vanguard Consumer Staples ETF United States ) WisdomTree India Earnings Fund United States ) Total Exchange Traded Funds (Proceeds $48,160,458) ) Total Securities Sold Short (Proceeds $78,738,464) $ )  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security or a portion of the security has been pledged as collateral for securities sold short, open futures and written option contracts. At February 28, 2014, the aggregate value of these securities and/or cash pledged as collateral was $80,508,504, representing 23.89% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At February 28, 2014, the value of this security was $-. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. e A portion or all of the security is held in connection with written option contracts open at period end. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2014, the aggregate value of these securities was $34,943,941, representing 10.37% of net assets. g The coupon rate shown represents the rate at period end. h Defaulted security or security for which income has been deemed uncollectible. i Perpetual security with no stated maturity date. j Income may be received in additional securities and/or cash. k The security is traded on a discount basis with no stated coupon rate. l A portion or all of the security is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. m Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 28, 2014, all repurchase agreements had been entered into on that date. n The rate shown is the annualized seven-day yield at period end. o Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustee's. At February 28, 2014, the aggregate value of these securities was $378,886, representing 0.11% of net assets. p Principal amount is stated in 100 Mexican Peso Units. q A portion or all of the security purchased on a delayed delivery basis. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) At February 28, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long 17 $ 730,639 3/17/14 $ - $ (9,988 ) Aluminum Short 17 730,639 3/17/14 12,743 - Aluminum Short 17 749,913 6/16/14 7,600 - Brent Crude Oil Long 12 1,308,840 3/14/14 - (9,068 ) Brent Crude Oil Long 2 217,260 4/15/14 77 - Cocoa Long 17 524,934 5/14/14 3,459 - Coffee Long 9 608,513 5/19/14 47,113 - Copper Long 9 1,588,275 3/17/14 - (47,293 ) Copper Short 9 1,588,275 3/17/14 10,515 - Copper Short 5 875,438 6/16/14 2,713 - Corn Short 13 301,275 5/14/14 - (2,935 ) Cotton Long 2 87,140 5/07/14 530 - Gas Oil Short 1 91,825 4/10/14 98 - Kansas City Wheat Short 2 67,050 7/14/14 - (3,555 ) Natural Gas Long 19 875,710 3/27/14 22,176 - Silver Short 3 318,615 5/28/14 428 - Soft Red Winter Wheat Short 22 669,075 7/14/14 - (14,573 ) Soybean Meal Long 21 961,170 5/14/14 48,173 - Sugar #11 Short 8 158,234 4/30/14 - (5,930 ) WTI Crude Oil Long 1 102,590 3/20/14 2,808 - Zinc Long 8 417,000 3/17/14 7,389 - Zinc Short 8 417,000 3/17/14 - (7,953 ) 13,389,410 165,822 (101,295 ) Equity Contracts CAC 40 10 Euro Index a Long 7 425,616 3/21/14 329 - DAX Index a Long 9 3,002,878 3/21/14 29,618 - DJIA Mini E-CBOT Index a Long 26 2,119,910 3/21/14 33,750 - Euro STOXX 50 Index Short 1 43,341 3/21/14 - (1,563 ) Euro STOXX 50 Index a Long 52 2,253,754 3/21/14 70,919 - FTSE 100 Index a Long 16 1,815,332 3/21/14 - (2,690 ) Hang Seng Index a Short 6 881,651 3/28/14 - (13,798 ) NASDAQ 100 E-Mini Index a Long 31 2,291,055 3/21/14 81,395 - Nikkei 225 Index (CME) Short 1 74,650 3/13/14 - (3,102 ) Nikkei 225 Index (OSE) Short 3 438,047 3/13/14 8,501 - Nikkei 225 Index (SGX) a Long 17 1,243,638 3/13/14 - (4,221 ) Russell 2000 Mini Index a Long 25 2,954,750 3/21/14 43,132 - S&P 500 E-Mini Index a Long 40 3,715,200 3/21/14 41,523 - S&P 500 E-Mini Index Short 50 4,644,000 3/21/14 - (136,971 ) TOPIX Index a Long 9 1,070,944 3/13/14 - (11,035 ) TOPIX Index Short 3 356,981 3/13/14 7,972 - 27,331,747 317,139 (173,380 ) Interest Rate Contracts 3 Month Euribor a Long 196 67,391,232 6/15/15 54,852 - 90 Day Eurodollar a Long 271 67,380,763 6/15/15 51,757 - 90 Day Sterling a Long 40 8,277,236 6/17/15 7,204 - Australian 10 Yr. Bond a Short 19 1,978,783 3/17/14 - (9,076 ) Euro-Bund a Long 48 9,439,929 6/06/14 - (2,047 ) JGB 10 Yr. Mini a Long 33 4,707,291 3/10/14 18,915 - Long Gilt a Long 7 1,282,712 6/26/14 6,972 - U.S. Treasury 10 Yr. Note Short 2 249,063 6/19/14 - (33 ) U.S. Treasury Bond a Long 30 3,991,875 6/19/14 38,646 - U.S. Treasury Bond Short 5 665,313 6/19/14 - (2,441 ) 165,364,197 178,346 (13,597 ) Total $ 206,085,354 661,307 (288,272 ) Net unrealized appreciation (depreciation) $ 373,035 a A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) At February 28, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation Euro CSFB Sell $ 3/03/14 $ - $ ) Swiss Franc CSFB Sell 3/06/14 - ) Euro CSFB Sell 3/14/14 - ) British Pound BNYM Buy 3/19/14 - British Pound BNYM Sell 3/19/14 - ) Canadian Dollar BNYM Sell 3/19/14 - Danish Krone BNYM Sell 3/19/14 - ) Euro BNYM Buy 3/19/14 34 - Euro BNYM Sell 3/19/14 - ) Japanese Yen BNYM Buy 3/19/14 ) Japanese Yen BNYM Sell 3/19/14 - ) Swedish Krona BNYM Sell 3/19/14 - ) Swiss Franc BNYM Buy 3/19/14 - Swiss Franc BNYM Sell 3/19/14 - ) Swiss Franc MSCO Sell 3/19/14 - ) Australian Dollar b MSCO Buy 3/21/14 ) Australian Dollar b MSCO Sell 3/21/14 ) British Pound b MSCO Buy 3/21/14 - British Pound b MSCO Sell 3/21/14 - ) Canadian Dollar b MSCO Buy 3/21/14 ) Canadian Dollar b MSCO Sell 3/21/14 ) Euro b MSCO Buy 3/21/14 - Euro b MSCO Sell 3/21/14 15 ) Mexican Peso b MSCO Buy 3/21/14 ) Mexican Peso b MSCO Sell 3/21/14 ) New Zealand Dollar b MSCO Buy 3/21/14 ) New Zealand Dollar b MSCO Sell 3/21/14 - ) Swiss Franc b MSCO Buy 3/21/14 - Swiss Franc b MSCO Sell 3/21/14 - ) Japanese Yen b MSCO Buy 3/25/14 ) Japanese Yen b MSCO Sell 3/25/14 - ) British Pound BNYM Sell 3/31/14 - ) Canadian Dollar BNYM Sell 3/31/14 - ) Czech Koruna BNYM Sell 3/31/14 - ) Euro DBFX Buy 3/31/14 12 - Euro DBFX Sell 3/31/14 - ) Euro BNYM Sell 3/31/14 - ) Hong Kong Dollar BNYM Sell 3/31/14 - - Japanese Yen BNYM Sell 3/31/14 - ) Mexican Peso CSFB Sell 3/31/14 - ) Norwegian Krone BNYM Sell 3/31/14 - ) Swedish Krona BNYM Sell 3/31/14 - ) Australian Dollar CSFB Buy 4/03/14 - ) Euro CSFB Sell 4/03/14 - ) New Zealand Dollar CSFB Sell 4/03/14 - ) Polish Zloty CSFB Buy 4/07/14 - Polish Zloty CSFB Sell 4/07/14 - ) Mexican Peso BNYM Sell 4/22/14 - ) Mexican Peso BNYM Sell 4/23/14 - ) British Pound MSCO Sell 4/28/14 - ) Euro MSCO Sell 4/28/14 - ) Japanese Yen MSCO Sell 4/28/14 - ) Norwegian Krone MSCO Buy 4/28/14 - South Korean Won BZWS Sell 4/28/14 - ) Swedish Krona MSCO Buy 4/28/14 - Swedish Krona MSCO Sell 4/28/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts using the same currency and settlement date. b A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) At February 28, 2014, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Upfront Periodic Expiration Premiums Paid Unrealized Unrealized Market Description Counterparty Notional Amount Payment Rate Date (Received) Appreciation Depreciation Value OTC Swaps Contracts to Buy Protection Single Name Bolivarian Republic of Venezuela DBFX % 12/20/18 $ $ 828 $ - $ Bolivarian Republic of Venezuela DBFX % 12/20/18 - Federal Republic of Brazil DBFX % 3/20/19 - ) Frontier Communications Corp. DBFX % 3/20/19 ) - ) ) First Data Corp. DBFX % 3/20/19 ) - ) ) Hertz Corp. BZWS % 3/20/19 ) - ) ) J.C. Penney Co. Inc. MSCO % 3/20/19 - J.C. Penney Co. Inc. MSCO % 3/20/16 - ) Windstream Corp. MSCO % 3/20/19 ) - ) ) Total Credit Default Swaps unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) At February 28, 2014, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Unrealized Unrealized Counterparty Receive Pay Notional Value a Expiration Date Appreciation Depreciation DBFX % Pegatron Corp. 2/28/14 $ $ - DBFX Pacific Basin Shipping Ltd. % HKD 10/17/14 - DBFX % Lotte Shopping Co. Ltd. 10/18/14 - DBFX % PB Issure Ltd. 10/18/14 - ) DBFX Kingsoft Corp. Ltd. % HKD 10/31/14 - ) DBFX % Kingsoft Corp. Ltd. HKD 11/01/14 - DBFX Himart Co. Ltd. % 11/06/14 - DBFX % Nokia OYJ EUR 11/15/14 - DBFX Nokia OYJ % EUR 11/15/14 - ) DBFX Fosun International % HKD 11/18/14 - ) DBFX IHH Healthcare % SGD 11/18/14 - ) DBFX % Indah Capital Ltd. SGD 11/19/14 - DBFX % Logo Star Ltd. HKD 11/22/14 - DBFX Balfour Beatty PLC % GBP 12/02/14 - ) DBFX % Balfour Beatty PLC GBP 12/03/14 - DBFX ENN Energy Holdings Ltd. % HKD 12/05/14 - ) DBFX ENN Energy Holdings Ltd. % 12/06/14 - MSCO % Linn Co. LLC 12/17/14 - ) DBFX % Alcatel-Lucent EUR 12/19/14 - DBFX Alcatel-Lucent % EUR 12/19/14 - ) DBFX % Seadrill Ltd. 12/27/14 - DBFX Seadrill Ltd. % 12/27/14 - ) DBFX Golden Ocean Group Ltd. % 1/22/15 - ) DBFX % Lukoil International Finance BV 1/24/15 - ) DBFX % Health Care REIT Inc. 1/26/15 - DBFX Health Care REIT Inc. % 1/26/15 - ) DBFX Grand City Properties SA % EUR 2/19/15 - ) DBFX % Grand City Properties SA EUR 2/24/15 - DBFX % St. Modwen Properties Securities Jersey Ltd. GBP 2/27/15 - DBFX Vedanta Resources Jersey Ltd. % 2/27/15 - DBFX Pegatron Corp. % 2/28/15 - ) DBFX % Solidium OY EUR 3/04/15 - DBFX % YTL Corp. Berhad 3/18/15 - DBFX % CBIZ Inc. 10/01/15 - MSCO % Rolls-Royce Holdings GBP 10/15/15 - ) MSCO % Rhoen Klinikum AG EUR 10/19/15 - ) MSCO % Christian Dior SA EUR 10/19/15 - MSCO % Inmarsat PLC GBP 10/19/15 - ) MSCO % Shire PLC GBP 10/19/15 - MSCO % Vodafone Group PLC GBP 10/19/15 - ) MSCO BHP Billiton Ltd. % 10/19/15 - ) MSCO Caterpillar Inc. % 10/19/15 - ) MSCO LVMH Moet Hennessy Vuitton SA % EUR 10/19/15 - ) MSCO Verizon Communications Inc. % 10/19/15 - ) MSCO % Aozora Bank JPY 10/20/15 - ) MSCO % NKSJ Holdings, Inc. JPY 10/20/15 - ) MSCO % Sony Corp. JPY 10/20/15 - ) MSCO % Nippon Telegraph Telephone Corp. JPY 10/20/15 - MSCO % SoftBank Corp. JPY 10/20/15 - ) MSCO Cathay Pacific Airways Ltd. % HKD 10/23/15 - ) MSCO % Alcatel-Lucent EUR 10/28/15 - ) MSCO % Vivendi SA EUR 10/28/15 - ) MSCO % OPAP SA EUR 10/29/15 - ) MSCO % Imperial Tobacco Group PLC GBP 10/29/15 - ) MSCO % Severn Trent PLC GBP 10/29/15 - ) MSCO % Ryanair Holdings PLC EUR 11/05/15 - Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) Total Return Swap Contracts (continued) Unrealized Unrealized Counterparty Receive Pay Notional Value a Expiration Date Appreciation Depreciation DBFX % Suez Environment EUR 2/24/16 $ $ - DBFX % Accuray Inc. 8/01/16 - DBFX % Stone Energy Corp. 3/01/17 - DBFX % Golar LNG Ltd. 3/07/17 - DBFX % CEZ AS EUR 8/04/17 - ) MSCO % Reckitt BenckISER Group PLC GBP 2/25/18 - ) DBFX % Redwood Trust Inc. 4/15/18 - DBFX % NetSuite Inc. 6/01/18 - DBFX % Web.com Group Inc. 8/15/18 - DBFX % Green Plains Renewable Energy Inc. 10/01/18 - DBFX % Navistar International Corp. 10/15/18 - DBFX % Aegean Marine Petroleum 11/01/18 - DBFX % InvenSense Inc. 11/01/18 - DBFX % Albany Molecular Research Inc. 11/15/18 - DBFX % American Residential Properties Inc. 11/15/18 - DBFX % Resource Capital Corp. 12/01/18 - DBFX % Drillisch AG EUR 12/12/18 - DBFX % Golden Ocean Group Ltd. 1/30/19 - DBFX % KB Home 2/01/19 - DBFX % MNV ZRT EUR 4/02/19 - ) DBFX % Jarden Corporation 6/15/19 - DBFX % RTI International Metals Inc. 10/15/19 - ) DBFX % Walter Investment Management Corp. 11/01/19 - ) DBFX % Array BioPharma Inc. 6/01/20 - ) DBFX % Ascent Capital Group Inc. 7/15/20 - ) DBFX % Portfolio Recovery Associates Inc. 8/01/20 - DBFX % Cubist Pharmaceuticals Inc. 9/01/20 - DBFX % BioMarin Pharmaceutical Inc. 10/15/20 - DBFX % Colony Financial Inc. 4/15/23 - DBFX % Liberty Media Corp. 10/15/23 - ) DBFX Drillisch AG 0.197% EUR 1/27/25 - ) MSCO % Intesa Sanpaolo SpA EUR 1/28/25 - ) DBFX % NextEra Energy Inc. 1/28/25 - ) MSCO AMEC PLC 0.070% GBP 1/28/25 - ) MSCO Intesa Sanpaolo SpA 0.133% EUR 1/28/25 - ) DBFX NextEra Energy Inc. 0.155% 1/28/25 - MSCO % AvalonBay Communities Inc. 2/03/25 - MSCO % Community Health Systems Inc. 2/03/25 - ) MSCO % Vanda Pharmaceuticals Inc. 2/03/25 - MSCO % Hologic Inc. 2/05/25 - MSCO % Foster Wheeler AG 2/06/25 - (7 ) MSCO H6 Basket 0.070% 2/06/25 - ) DBFX YTL Corp. Berhad 0.155% 2/10/25 - ) MSCO % Aetna Inc. 2/13/25 - MSCO % Google Inc. 2/13/25 - MSCO % Hess Corp. 2/13/25 - MSCO % Sinclair Broadcast Group Inc., A 2/13/25 - MSCO % The WhiteWave Foods Co. 2/13/25 - MSCO % Aurora Oil & Gas Ltd. AUD 2/13/25 - ) MSCO % MasterCard Inc., A 2/27/25 - MSCO % QUALCOMM Inc. 2/27/25 - ) MSCO % Schlumberger Ltd. 2/27/25 - ) MSCO % Lennar Corp. 3/03/25 - ) MSCO % Mohawk Industries Inc. 3/03/25 - ) MSCO % Chicago Bridge & Iron Co. NV 11/01/25 - MSCO % Celgene Corp. 11/01/25 - ) MSCO % Gilead Sciences Inc. 11/01/25 - MSCO % Liberty Media Corp., A 11/01/25 - MSCO % Ocwen Financial Corp. 11/01/25 - ) DBFX SPDR S&P rust 0.157% 11/01/25 - ) DBFX % Meritor Inc. 3/01/26 - DBFX % Toll Brothers Inc. 9/15/32 - DBFX % NorthStar Realty Finance Corp. 6/15/33 - DBFX % Intel Corp. 12/15/35 - DBFX % Vishay Intertechnology Inc. 11/15/40 - MSCO MSCI Pan-Euro Index 0.225% EUR 1/17/49 - ) MSCO % Graincorp Ltd. AUD 12/30/49 - ) MSCO % Rite Aid Corp. 12/31/49 - DBFX % Bunge Ltd. 12/31/49 89 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ In U.S. dollars unless otherwise indicated. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2014 (unaudited) (continued) ABBREVIATIONS Counterparty BNYM - The Bank of New York Mellon CSFB - Credit Suisse First Boston DBFX - Deutsche Bank AG MSCO - Morgan Stanley and Co., Inc. UBSW - UBS AG BZWS - Barclays Bank PLC Currency AUD - Australian Dollar EUR - Euro GBp - British Pence GBP - British Pound HKD - Hong Kong Dollar MXN - Mexican Peso JPY - Japanese Yen SGD - Singapore Dollar Selected Portfolio ABS - Asset Backed Security ADR - American Depositary Receipt ARM - Adjustable Rate Mortgage CMO - Collateralized Mortgage Obligation ETF - Exchange Traded Fund FDIC - Federal Deposit Insurance Corp. FRN - Floating Rate Note IO - Interest Only PIK - Payment In-kind SPDR - S&P Depositary Receipt Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Notes to Consolidated Statement of Investments (unaudited) 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended as an open-end investment company, consisting of three separate funds. The Franklin K2 Alternative Strategies Fund (Fund) is included in this report. The Fund commenced operations on October 11, 2013. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Notes to Consolidated Statement of Investments (unaudited) (continued) regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Notes to Consolidated Statement of Investments (unaudited) (continued) under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the F unds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash ma y be invested according to the Funds investment objectives. The Fund entered into exchange traded futures contracts primarily to manage and/or gain exposure to commodity price, interest rate and equity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-coun ter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The Fund entered into OTC total return swap contracts primarily to manage and/or gain exposure to equity price risk of an underlying asset. A total return swap is an agreement between the Fund and a counterparty to exchange a market linked return for a floating rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Notes to Consolidated Statement of Investments (unaudited) (continued) or received are accrued daily and recorded as unrealized depreciation or appreciation until the payments are made, at which time they are realized. Payments received or paid to recognize changes in the value of the underlying asset are recorded as realized gain or loss. The Fund purchased or wrote exchange traded option contracts primarily to manage and/or gain exposure to equity price and interest rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. 4. INCOME TAXES At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. INVESTMENT IN K2 HOLDINGS INVESTMENT CORP. (K2 SUBSIDIARY) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the K2 Subsidiary. The K2 Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At Februar y 28, 2014, the K2 Subsidiarys investment, as well as any other assets and liabilities of the K2 Subsidiary, is reflected in the Funds Consolidated Statement of Investments. At February 28, 2014, the net assets of the K2 Subsidiary were $26,284,936, representing 7.80% of the Fund's consolidated net assets. The Funds investment in the K2 Subsidiary is limited to 25% of consolidated assets. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Notes to Consolidated Statement of Investments (unaudited) (continued) For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2014, in valuing the Fund’s asse ts and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Common Stocks and Other Equity Interests a $ 168,290,809 $ - $ - b $ 168,290,809 Convertible Preferred Stocks 7,864,869 - - 7,864,869 Exchange Traded Funds 447,646 - - 447,646 Preferred Stocks 1,485,296 - - 1,485,296 Convertible Bonds - 38,153,291 - 38,153,291 Convertible Bonds in Reorganization - 22,500 - 22,500 Corporate Bonds, Notes, and Senior Floating Rate Interests - 37,142,739 - 37,142,739 Corporate Bonds and Notes in Reorganization - 676,231 - 676,231 Foreign Government and Agency Securities - 3,292,608 - 3,292,608 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 2,608,638 - 2,608,638 Municipal Bonds - 481,003 - 481,003 Municipal Bonds in Reorganization - 66,000 - 66,000 Options Purchased 671,789 - - 671,789 Short Term Investments 26,235,983 10,597,236 - 36,833,219 Total Investments in Securities $ 204,996,392 $ 93,040,246 $ - b $ 298,036,638 Futures Contracts $ 661,307 $ - $ - $ 661,307 Forward Exchange Contracts - 485,047 - 485,047 Swap Contracts - 968,531 - 968,531 Unfunded Loan Commitments - 3,066 - 3,066 Liabilities: Options Written 367,012 - - 367,012 Securities Sold Short 78,346,599 3,715,541 - 82,062,140 Futures Contracts 288,272 - - 288,272 Forward Exchange Contracts - 568,048 - 568,048 Swap Contracts - 737,396 - 737,396 a For detailed categories, see the accompanying Consolidated Statement of Investments. b Includes securities determined to have no value at February 28, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Consolidated Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN ALTERNATIVE STRATEGIES FUNDS By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 25, 2014 By /s/ROBERT G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date April 25, 2014
